Exhibit 10.2 

 

 

 

 

 

Amended and Restated Service Agreement

 

20071210.103.C

 

Between

 

SITO MOBILE SOLUTIONS, INC. (f/k/a Single Touch Interactive, Inc.)

 

and

 

AT&T Services, Inc.

 

 

 

 

 

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 1 

 

 

20071210.103.C

TABLE OF CONTENTS

 

1.0 Preamble 5   1.1 Preamble and Effective Date 5   1.2 Scope of Agreement 5  
      2.0 Definitions 5   2.1 Accept or Acceptance 5   2.2 Acceptance Date 5  
2.3 Affiliate 5   2.4 Agreement 6   2.5 Cancel or Cancellation 6   2.6 Deliver
or Delivery 6   2.7 Delivery Date 6   2.8 Documentation or Program Material 6  
2.9 End User 6   2.10 Information 6   2.11 Material 6   2.12 Order 7   2.13
Service(s) 7   2.14 Specifications 7   2.15 Terminate or Termination 7   2.16
Work 7   2.17 Customer Information 7   2.18 Software 7   2.19 Harmful Code 8  
2.20 Special Terms and Conditions 8   2.21 Vulnerability 8         3.0 General
Terms 8   3.1 Affiliate 8   3.2 Amendments and Waivers 8   3.3 Anticipated
Delays in Delivery and Performance 9   3.4 Assignment and Delegation 9   3.5
Cancellation and Termination 10   3.6 Compliance with Laws 11   3.7 Conflict of
Interest 11   3.8 Construction and Interpretation 12   3.9 Cumulative Remedies
12   3.10 Delivery, Performance and Acceptance 12   3.11 Duration of Agreement
12   3.12 Entire Agreement 13   3.13 Force Majeure 13   3.14 Governing Law 14  
3.15 Government Contract Provisions 14   3.16 Indemnity 15   3.17 Information 16
  3.18 Infringement 18   3.19 Insurance 20

 



 2 

 

 

  3.20 Invoicing and Payment 22   3.21 Licenses and Patents 23   3.22 Limitation
of Damages 23   3.23 Most Favored Customer 23   3.24 Non-Exclusive Market 23  
3.25 Notices 24   3.26 Order of Precedence 25   3.27 Orders 25   3.28 Price 25  
3.29 Publicity 26   3.30 Quality Assurance 26   3.31 Records and Audits 28  
3.32 Severability. 30   3.33 Survival of Obligations 30   3.34 Third Party
Administrative Services 30   3.35 Transaction Costs 30   3.36 Utilization of,
Minority, Women, and Disabled Veteran Owned Business Enterprises 31   3.37
Warranty 31   3.38 Work Done By Others 32   3.39 Ethical Business Practice 32  
3.40 Incidental Development ownership and Use of Rights and Items 33   3.41
Labor Disputes 35   3.42 Offshore Work Prohibited 35   3.43 Taxes 35         4.0
Special Terms 36   4.1 Access 36   4.2 Background Checks 37   4.3 Customer -
Information 38   4.4 Electronic Data Interchange (EDI) 40   4.5 Entry on AT&T
Property 40   4.6 Independent Contractor 41   4.7 Reimbursable Expenses 42   4.8
Technical Support 42   4.9 Payment Card Industry 43   4.10 AT&T Data and AT&T
Derived Data (Big Data) 43   4.11 Supplier Assessment 45   4.12 Citizenship and
Sustainability 46   4.13 Supplier’s Material Warranty 46

 



 3 

 

 

5.0 AT&T Supplier Information Security Requirements (SISR) 47       6.0
Execution of Agreement 47   6.1 Transmission of Original Signatures and
Executing Multiple Counterparts 47         Appendices   Appendix A - Description
of Services & Deliverables   Appendix B – Pricing Methodology   Appendix C –
Service Level Agreement   Appendix J - Order/Statement of Work   Appendix O -
AT&T Supplier Information Security Requirements (SISR)   Appendix Z - Vendor
Expense Policy

 



 4 

 

 

1.0 Preamble

 

1.1Preamble and Effective Date

 

This Agreement, effective on the date when signed by the last Party (“Effective
Date”), is between SITO Mobile Solutions, Inc. (f/k/a Single Touch Interactive,
Inc.), a Nevada corporation (hereinafter referred to as “Supplier”), and AT&T
Services, Inc., a Delaware Corporation (hereinafter referred to as “AT&T”), each
of which may be referred to in the singular as “Party” or in the plural as
“Parties.”

 

1.2Scope of Agreement

 

a.Supplier shall provide to AT&T the Material and Services described in Appendix
A, subject to the terms and conditions of this Agreement and pursuant to and in
conformance with Orders, Change Orders and Vendor Statements of Work (“VSOW”)
(hereinafter referred to as “Orders”)submitted by AT&T and approved by the
Parties. The applicable price for the Material and Services is specified in
Appendix B or in an Order. Supplier shall not reject any Order for material or
Services described in Appendix A unless the Order includes:

 

1.Delivery Dates to which Supplier has not agreed, prior to the placement of the
Order, and which supplier is unable to meet;

  

2.Special Terms and conditions to which Supplier has not agreed, prior to
placement of the Order, and which are objectionable to Supplier; or

  

3.prices to which Supplier has not agreed, prior to placement of the Order, and
which are objectionable to Supplier.

  

b.If Supplier rejects an Order, Supplier shall give AT&T written notice stating
Supplier’s reasons for rejecting the Order and the modifications, if any, that
would make the Order acceptable to Supplier. Supplier shall furnish Materials
that conform strictly to the Specifications established under this Agreement. If
Supplier is unable to tender conforming Material, Supplier shall not tender
non-conforming Material; the parties agree non-conforming tenders are not an
accommodation to AT&T. All Delivery Dates are firm, and time is of the essence.

 

2.0 Definitions

 

2.1Accept or Acceptance

 

“Accept” or “Acceptance” means AT&T's acceptance of the Material or Services
ordered by AT&T and provided by Supplier as specified in Section, Delivery,
Performance, and Acceptance. AT&T's Acceptance shall occur no earlier than
Supplier's Delivery of Material and/or Services in strict compliance with the
Specifications.

 

2.2Acceptance Date

 

“Acceptance Date” means the date on which AT&T Accepts Material or Services.

 

2.3Affiliate

 

“Affiliate” means a business association that has legal capacity to contract on
its own behalf, to sue in its own name, and to be sued, if and only if either
(a) such business association owns, directly or indirectly, a majority interest
in AT&T (its "parent company"), or (b) a thirty percent (30%) or greater
interest in such business association is owned, either directly or indirectly,
by AT&T or its parent company.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 5 

 

 

2.4Agreement

 

“Agreement” means the written agreement between the Parties as set forth in this
document and the attached appendices and shall include the terms of such other
documents as they are incorporated by express reference in this document and the
attached appendices.

 

2.5Cancel or Cancellation

 

“Cancel” means to put an end to this Agreement or any Order for breach by the
other Party.

 

“Cancellation” means an exercise of a remedy of a Party entitled to Cancel.

 

2.6Deliver or Delivery

 

“Deliver” or “Delivery” occurs (a) for Material, upon (1) AT&T's possession of
Material at the destination specified in the Order, if Supplier is not required
to provide additional Services (such as installation, configuration, or
modification, for example) at the destination, in connection with providing
Material, or (2) Supplier’s completion of such additional Services, if Supplier
is required to provide such additional Services at the destination in connection
with providing Material, and (b) for Services, upon complete provision of the
Services.

 

2.7Delivery Date

 

“Delivery Date” means the date on which Supplier is scheduled to complete its
Delivery, as established in an Order or this Agreement.

 

2.8Documentation or Program Material

 

“Documentation” or “Program Material” means all documentation, including, but
not limited to, user instructions, and training materials.

 

2.9End User

 

“End User” means the individual(s) utilizing the Materials and Services provided
by the Supplier.

 

2.10Information

 

“Information”, with respect to a Party, means all confidential, proprietary or
trade secret information, including discoveries, ideas, concepts, know-how,
techniques, processes, procedures, designs, specifications, strategic
information, proposals, requests for proposals, proposed products, drawings,
blueprints, tracings, diagrams, models, samples, flow charts, data, computer
programs, marketing plans, Customer Information (including, Internet activities,
history, and/or patterns of use), employee personal information, health or
financial information, authentication credentials, and other technical,
financial or business information, whether disclosed in writing, orally,
visually, in tangible or intangible form, including in electronic mail or by
other electronic communication.

 

2.11Material

 

“Material” means a unit of equipment, apparatus, components, tools, supplies,
material, Documentation, Hardware, or firmware thereto, or Software purchased or
licensed hereunder by AT&T from Supplier and includes third party Material
provided or furnished by Supplier. Material shall be deemed to include any
replacement parts.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 6 

 

 

2.12Order

 

“Order” means such paper or electronic records as AT&T may send to Supplier for
the purpose of ordering Material and Services hereunder; including change orders
and vendor statements of work.

 

2.13Service(s)

 

“Services” means any labor or service provided in connection with this Agreement
or any Order, including, Supplier’s (a) consultation, professional, technical,
and engineering services, creation or development of Software, installation and
removal services, maintenance, training, technical support, repair, programming,
and on-site support ancillary to the acquisition of Material, and (b) provision
of any Services-related Material, including any Documentation.

 

2.14Specifications

 

“Specifications” means (i) Supplier's applicable specifications and
descriptions, including any warranty statements, and (ii) AT&T's requirements,
specifications, and descriptions specified in, or attached to, this Agreement or
an applicable Order, which shall control over an inconsistency with Supplier's
specifications and descriptions.

 

2.15Terminate or Termination

 

“Terminate” means to put an end to this Agreement or any Order, either (a) by
one Party, pursuant to law or a provision of this Agreement, otherwise than for
a breach of the other Party, or (b) by both Parties, by mutual consent.
“Termination” means an exercise of a power to Terminate

 

2.16Work

 

“Work” means all Material and Services, collectively, that Supplier is supplying
pursuant to Orders placed under this Agreement.

 

2.17Customer Information

 

“Customer Information” includes, but is not limited to, customer name, address,
phone number, any customer or employee personal information, credit card and
credit related information, health or financial information, authentication
credentials, information concerning a customer’s calling patterns, unlisted
customer numbers, any other information associated with a customer or with
persons in the household of a customer, and any information available to AT&T
and/or its suppliers by virtue of AT&T’s relationship with its customers as a
provider of telecommunications, Internet, information or other services,
including, but not limited to, the quantity, technical configuration, location,
type, destination, amount of use of telecommunications or other services
subscribed to, and information contained on the telephone bills of AT&T’s
customers pertaining to telephone exchange service, telephone toll service or
other services received by a customer of AT&T.

 

2.18Software

 

“Software” means any and all software in any form (including source code and
object code), as well as any Documentation and Program Materials, licensed or
otherwise provided by or on behalf of Supplier

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 7 

 

 

2.19Harmful Code

 

“Harmful Code” means computer viruses, worms, trap doors, time bombs,
undocumented passwords, disabling code (which renders Material unusable until a
patch or new password is provided), or any similar mechanism or device.
Notwithstanding the above, enabling keys which are provided by Supplier to
ensure conformance to product licensing restrictions shall be permitted,
however, these enabling keys may not interfere with the proper use of the
Material at any time after initial installation.

 

2.20Special Terms and Conditions

 

“Special Terms and Conditions” means written terms and conditions that are (a)
different from or additional to the terms and conditions set forth in this
Agreement, (b) specially negotiated by the Parties in reference to an Order, (c)
expressed in an Order or incorporated by reference to a document attached to an
Order, such as a scope of work or statement of work, and (d) executed by both
Parties.

 

2.21Vulnerability

 

“Vulnerability” means a condition in the instructions of the Software, whether
consistent with its Specifications or not, that renders the computer on which
the Software is operating susceptible to unauthorized access and use.

 

3.0 General Terms

 

3.1Affiliate

 

Supplier agrees that an Affiliate may transact business under this Agreement and
place Orders with Supplier that incorporate the terms and conditions of this
Agreement, and that the name “AT&T” is deemed to refer to an Affiliate, when an
Affiliate places such an Order with Supplier under this Agreement, or when AT&T
places an Order on behalf of an Affiliate, or when an Affiliate otherwise
transacts business with Supplier under this Agreement. An Affiliate is solely
responsible for its own obligations, including, but not limited to, all charges
incurred in connection with such an Order or transaction. Nothing in this
Agreement is to be construed to require AT&T to indemnify Supplier, or otherwise
assume responsibility, for any acts or omissions of an Affiliate, nor is
anything in this Agreement to be construed to require any Affiliate to indemnify
Supplier, or to otherwise assume any responsibility for the acts or omissions of
AT&T or any other Affiliate.

 

3.2Amendments and Waivers     a.The Parties may not amend this Agreement or an
Order except by a written agreement of the Parties that identifies itself as an
amendment to this Agreement or such Order and is signed by both Parties, or as
otherwise expressly provided below in this Section. No waiver of any right or
condition for the benefit of a Party is effective unless given in writing and
signed by the Party waiving such right or condition for its benefit. No failure
or delay in exercising any right or remedy under this Agreement or an Order
operates as a waiver or estoppel of any right or remedy; no failure or delay in
requiring the satisfaction of any condition under this Agreement or an Order
operates as a waiver or estoppel of any condition; and no course of dealing
between the Parties operates as a waiver or estoppel of any right, remedy, or
condition. A waiver on one occasion is effective only in that instance, and only
for the purpose for which it is given, and is not to be construed as a waiver on
any future occasion or against any Affiliate other than the Affiliate that makes
such waiver.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 8 

 

 

b.AT&T’s project manager may, at any time, make requested changes to the scope
of Work, which shall be delivered in writing, and Supplier shall not
unreasonably withhold or condition its consent. An equitable adjustment, as
reasonably determined by Supplier and mutually agreed to by AT&T, shall be made
to the charges and schedule if such change to the scope substantially affects
the time of performance or the cost of the Work to be performed under this
Agreement. Such cost adjustment shall be made on the basis of the actual cost of
the Work, unless otherwise agreed in writing.

 

3.3Anticipated Delays in Delivery and Performance

 

If Supplier becomes aware of any event or circumstance that causes Supplier to
anticipate a reasonably certain delay in its performance of its obligations
beyond the Delivery Date scheduled in the Order, Supplier shall immediately
notify AT&T of the event or circumstance and the length of the anticipated
delay. If the events or circumstances causing the anticipated delay are not
attributable to any failure of AT&T, then AT&T may Cancel the Order after
receipt of such notification. If the events or circumstances may be attributable
to the fault of AT&T, to any extent, and the notice required by this Section
fails to so attribute them, or if Supplier fails to give such notice, then such
failure bars any claim or defense of Supplier based on the fault of AT&T known
to Supplier at the time such notice was required. If for any reason AT&T does
not Cancel such Order after receipt of a notice under this Section, then AT&T
and Supplier shall negotiate in good faith to modify the Order so as to extend
the Delivery Date. If the Parties fail to reach agreement on an extended
Delivery Date after negotiating for a reasonable time, or if Supplier fails to
meet an extended Delivery Date, AT&T may Cancel the Order.

 

3.4Assignment and Delegation

 

Neither Party may assign, delegate, or otherwise transfer its rights or
obligations under this Agreement, voluntarily or involuntarily, whether by
merger, consolidation, dissolution, operation of law, or any other manner,
without the prior written consent of the other Party, except as follows: Without
securing the consent of the other Party, a Party may assign its rights, or
delegate its duties, or both, in whole or in part, to any present or future
Affiliate of the Party; or to any third party that assumes the operation of or
otherwise acquires any substantial portion of the business of the Party affected
by this Agreement or an Order; and, subject to the written approval of AT&T,
Supplier may subcontract its performance in accordance with any subcontracting
plan incorporated into this Agreement or any Order; and, both Parties may assign
their respective right to receive money due hereunder, but any assignment of
money will be void if (i) the assignor fails to give the non- assigning Party at
least thirty (30) days prior written notice, or (ii) the assignment purports to
impose upon the non-assigning Party additional costs or obligations in addition
to the payment of such money, or (iii) the assignment purports to preclude AT&T
from dealing solely and directly with Supplier in all matters pertaining to this
Agreement. Any assignment, delegation or transfer for which consent is required
hereby and which is made without such consent given in writing will be void.
This Agreement binds and benefits both Parties and their permitted successors
and assigns.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 9 

 

 

3.5Cancellation and Termination     a.Cancellation

 

Neither Party shall Cancel this Agreement nor any Order until such Party has
first given the other Party a written notice specifying the breach that
justifies Cancellation. If the breach is one that by its nature could be cured
by the Party receiving such notice (no matter how long it might take), neither
Party shall Cancel unless such notice includes a written demand for cure of such
breach and gives the receiving Party a reasonable period (which need never
exceed thirty (30) days) in which to cure such breach. AT&T is not liable to
Supplier for detriment resulting from AT&T’s Cancellation of any Order.

 

b.Termination

 

1.AT&T may Terminate this Agreement or any Order at any time on thirty (30) days
prior written notice to Supplier.



 

2.Transition Support: Upon Termination of this Agreement or any Order and for an
agreed upon charge, Supplier will provide AT&T with transition support to
support transitioning to alternative or replacement services. The Parties will
agree in writing to any transition support and related charges via a mutually
executed change order to an existing Order. The transition period may be for a
period not to exceed six (6) months. In the event AT&T is still procuring other
services during the transition period, AT&T will pay for such Services in
addition to any mutually agreed to charges for the Transition Support.

 

3.Outstanding Orders will continue in effect according to 3.11 (b) Duration of
the Agreement.

 



  c. Termination Charges

 

1.If AT&T’s breach or unilateral Termination of any Order precludes Supplier
from completing Delivery of Materials or Services or post Delivery of Materials
of Services, then AT&T shall discharge any and all liability to Supplier for
detriment resulting from such breach or unilateral Termination by payment of an
amount that does not exceed the greater of:

 

ithe price of such Materials and Services, as derived from the Order, or

 

iithe positive difference obtained by subtracting (A) the salvage value of the
Materials and Services from (B) the actual costs Supplier incurred to prepare
the Materials or perform the Services up to the date of Termination or breach,
as determined under Supplier’s normal cost accounting methods for inventory and
work in process. For purposes of this Section, “salvage value” includes the
proceeds of the sale of the Material and Services to another customer and the
costs that Supplier avoids as a result of re-applying Materials and Services to
meet other needs of AT&T, the needs of other customers or Supplier’s own
internal needs within ninety (90) days following the Delivery Date scheduled in
the Order. Supplier shall make reasonable efforts to maximize salvage value. All
such costs, avoided costs, and values are subject to substantiation by proof
satisfactory to AT&T before any payment may become due.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 10 

 

 

2.AT&T is not liable to Supplier for any detriment resulting from AT&T’s
unilateral Termination of an Order for Materials not specially manufactured for
AT&T when AT&T’s Termination of such Order occurs more than thirty (30) days
before the Delivery Date. If AT&T incurs a Termination charge as provided in
this Section, and AT&T or an Affiliate places an Order for Materials or Services
equivalent to those for which such Termination charge is incurred, within sixty
(60) days after AT&T incurs such Termination charge, then Supplier shall refund
such Termination charge to AT&T. The Termination charge provided in this Section
constitutes Supplier’s sole and exclusive remedy for detriment resulting from
AT&T’s unilateral Termination of, or breach preventing Delivery under, an Order.
AT&T is not liable for any Termination Charges in any case when Termination
results from the mutual agreement of the Parties.

 

b.Partial Termination and Partial Cancellation

 

Whenever law or a provision of this Agreement permits AT&T to Terminate or
Cancel any Order, AT&T may, at its option, Terminate or Cancel such Order either
in whole or in part. If AT&T Terminates or Cancels an Order in part, AT&T shall
pay only for such Materials and Services as AT&T Accepts at prices established
under this Agreement or, if there are none, at prices calculated on the basis of
such partially Terminated or Canceled Order, and, unless a Termination Charge
applies, AT&T has no obligation to pay for such Materials or Services as AT&T
does not Accept.

 

c.Cancellation of Related Orders

 

Whenever law or a provision of this Agreement permits AT&T to Cancel any Order,
AT&T may also Cancel such other Orders as related to the same transaction or
series of transactions as the Order in question and subject to Transition
support by Supplier.

 

d.Further Remedies and Obligations upon Cancellation

 

Upon Cancellation of an Order by AT&T, Supplier shall: (1) refund any amounts
AT&T may have previously paid for Material or Services rejected or returned by
AT&T; and (2) reimburse AT&T for any cost incurred in (a) returning such
Materials to Supplier; and (b) restoring AT&T’s site to its previous condition.
If AT&T returns or rejects any Material to which title has already passed, title
in such Material shall revert to Supplier when Supplier satisfies its refund and
reimbursement obligations under the preceding sentences.

 

3.6Compliance with Laws

 

Each Party shall comply with all laws (including all statutes, ordinances,
regulations, orders and codes, whether specifically mentioned elsewhere in this
Agreement or not) attendant upon that Party’s performance under this Agreement
and utilization of the Materials and Services, in every jurisdiction where
Supplier performs or AT&T utilizes the Materials or receives the Services.
Supplier shall procure all approvals, bonds, certificates, insurance,
inspections, licenses, and permits that such laws require for the performance of
this Agreement.

 

3.7Conflict of Interest

 



Supplier represents and warrants that no officer, director, employee or agent of
AT&T has been or will be employed, retained or paid a fee, or otherwise has
received or will receive, any personal compensation or consideration, by or from
Supplier or any of Supplier’s officers, directors, employees or agents in
connection with the obtaining, arranging or negotiation of this Agreement or
other documents entered into or executed in connection with this Agreement.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 11 

 

 

3.8Construction and Interpretation     a.This Agreement has been prepared
jointly and has been the subject of arm’s length and careful negotiation. Each
Party has been given the opportunity to independently review this Agreement with
legal counsel and other consultants, and each Party has the requisite experience
and sophistication to understand, interpret and agree to the particular language
of its provisions. Accordingly, the drafting of this Agreement is not to be
attributed to either Party.

 

b.Article, Section and paragraph headings contained in this Agreement are for
reference purposes only and are not to affect the meaning or interpretation of
this Agreement. The word “include” in every form means to include without
limitation by virtue of enumeration. Whenever this Agreement refers to a consent
or approval to be given by either Party, such consent or approval is effective
only if given in writing and signed by the Party giving approval or consent. The
singular use of words includes the plural and vice versa.

 

3.9Cumulative Remedies

 

The rights and remedies of the Parties set forth in this Agreement are not
exclusive of, but are cumulative to, any rights or remedies now or subsequently
existing at law, in equity, by statute or otherwise, except in those cases where
this Agreement or an Order specifies that a particular remedy is sole or
exclusive, but neither Party may retain the benefit of inconsistent remedies. No
single or partial exercise of any right or remedy with respect to one breach of
this Agreement or any Order precludes the simultaneous or subsequent exercise of
any other right or remedy with respect to the same or a different breach.

 

3.10Delivery, Performance and Acceptance

 

Services performed by Supplier shall be deemed to be Accepted by AT&T when
Services are performed to AT&T’s satisfaction. Payments, including progress
payments, if any, shall not be construed as Acceptance of Services performed up
to the time of such payments. AT&T shall notify Supplier of any Services
considered to be unsatisfactory. Supplier shall, at no charge to AT&T, take
prompt action to correct such unsatisfactory Services. If such unsatisfactory
Services have not been corrected within a reasonable time (not to exceed twenty
(20) working days from date of notification), AT&T may, in addition to all other
rights and remedies provided by law or this Agreement, Cancel this Agreement
and/or any affected Order.

 

3.11Duration of Agreement     a.This Agreement will continue in effect for a
term expiring September 30, 2017, unless it is Cancelled or Terminated before
that date. The parties may extend the term of this Agreement beyond that date by
mutual written agreement.

 

b.Any Order in effect on the date when this Agreement expires or is Terminated
or Cancelled will continue in effect until such Order either (i) expires by its
own terms or (ii) is separately Terminated or Cancelled, prior to its own
expiration, as provided in this Agreement. The terms and conditions of this
Agreement shall continue to apply to such Order as if this Agreement were still
in effect.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 12 

 

 

3.12Entire Agreement

 

This Agreement constitutes the final, complete, and exclusive expression of the
Parties’ agreement on the matters contained in this Agreement. All prior written
and oral negotiations and agreements, and all contemporaneous oral negotiations
and agreements, between the Parties on the matters contained in this Agreement
are expressly merged into and superseded by this Agreement. The Parties do not
intend that the provisions of this Agreement be explained, supplemented, or
qualified through evidence of trade usage or any prior course of dealings or any
course of performance under any prior agreement. In entering into this
Agreement, neither Party has relied upon any statement, estimate, forecast,
projection, representation, warranty, action or agreement of the other Party
except for those expressly contained in this Agreement. There are no conditions
precedent to the effectiveness of this Agreement other than any expressly stated
in this Agreement.

 

3.13Force Majeure     a.A Party is excused from performing its obligations under
this Agreement or any Order if, to the extent that, and for so long as:

 

i.such Party’s performance is prevented or delayed by an act or event (other
than economic hardship, changes in market conditions, insufficiency of funds, or
unavailability of equipment and supplies) that is beyond its reasonable control
and could not have been prevented or avoided by its exercise of due diligence;
and

 

ii.such Party gives written notice to the other Party, as soon as practicable
under the circumstances, of the act or event that so prevents such Party from
performing its obligations.

 

b.By way of illustration, and not by limitation, acts or events that may prevent
or delay performance (as contemplated by this Section) include: acts of God or
the public enemy, acts of civil or military authority, terrorists acts,
embargoes, epidemics, war, riots, insurrections, fires, explosions, earthquakes,
floods, and labor disputes (even if AT&T is involved in the labor dispute).

 

c.If Supplier is the Party whose performance is prevented or delayed for more
than three (3) weeks, AT&T may elect to with prior written notice:

 

i.Terminate, in whole or in part, this Agreement and the affected Order, without
any liability to Supplier, or

 

ii.suspend this Agreement and the affected Order or any part thereof for the
duration of the delay; and (at AT&T’s option) obtain Material and Services
elsewhere and deduct from any commitment, under this Agreement or such Order,
the quantity of the Material and Services obtained elsewhere or for which
commitments have been made elsewhere; and resume performance under this
Agreement or such Order when Supplier resumes its performance; and (at AT&T’s
option) extend any affected Delivery Date or performance date up to the length
of time Supplier’s performance was delayed or prevented. If AT&T does not give
any written notice, within thirty (30) days after receiving notice under this
Section that Supplier’s performance has been delayed or prevented, this option
(ii) will be deemed to have been selected.



 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 13 

 

 

3.14Governing Law



 

The laws of the State of Texas (excluding any laws that direct the application
of another jurisdiction’s law) govern all matters arising out of or relating to
this Agreement and all of the transactions it contemplates, including its
validity, interpretation, construction, performance, and enforcement.

 

3.15Government Contract Provisions    

a.To the extent that Supplier’s performance is subject to certain executive
orders (including E.O. 11246 and E.O. 13201) and statutes (including Section 503
of the Rehabilitation Act of 1973, as amended; the Vietnam Era Veteran’s
Readjustment Assistance Act of 1974; Section 8116 of the Defense Appropriations
Act for Fiscal Year 2010 (Pub. L. 111-118); and the Jobs for Veterans Act)
pertaining to government contractors, Supplier shall:

 

1.comply with such executive orders and statutes, and their implementing
regulations, as amended from time to time; and

 

2.fulfill the obligations of a contractor under the clauses incorporated by this
Section.

 

b.This Section incorporates the following clauses:

 

1.“Affirmative Action For Workers With Disabilities” (at 48 CFR §52.222-36);

 

2.“Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans” (at 48 CFR §52.222-37);

 

3.“Equal Employment Opportunity” (at 48 CFR §52.222-26);

 

4.“Equal Employment Opportunity Clause” (at 41 CFR §60-1.4(a));

 

5.“Equal Opportunity For Special Disabled Veterans And Veterans of the Vietnam
Era” (at 41 CFR §60-250.5);

 

6.“Equal Opportunity for Disabled Veterans, Recently Separated Veterans, Other
Protected Veterans, and Armed Forces Service Medal Veterans” (at 41 CFR Sec.
60-300.5);

 

7.“Equal Opportunity For Workers With Disabilities” (at 41 CFR §60-741.5);

 

8.“Notice Of Employee Rights Concerning Payment Of Union Dues Or Fees” (at 29
CFR § 470.2);

 

9.“Notification Of Employee Rights Concerning Payment Of Union Dues Or Fees” (at
48 CFR §52.222-39);

 

10.“Prohibition of Segregated Facilities” (at 48 CFR §52.222-21);

 

11.“Small Business Subcontracting Plan” (at 48 CFR §52.219-9);

 

12.“Utilization Of Small Business Concerns” (at 48 CFR §52.219-8);

 

13."Whistleblower Protections Under the American Recovery and Reinvestment Act
of 2009") (FAR 52.203-15;

 

14.“American Recovery and Reinvestment Act - Reporting Requirements” (FAR
52.204-11);

 

15.“GAO/IG Access” (FAR 52.212-5(d) (Alt. II), FAR 52.214-26(c) (Alt. I), FAR
52.215-2(d) (Alt. I));

 

16.“Davis-Bacon Act” (FAR 52.222-6);

 

17.“Buy American Act” (FAR 52.225-21, FAR 52.225-22, FAR 52.225-23, & FAR
52.225-24)

 

18.“Whistleblower Protections” (Pub. L. No. 111-5, Section 1553);

 

19.“Award term—Reporting and registration requirements under section 1512 of the
Recovery Act” (2 CFR 176.50);

 

20.“GAO/IG Access” (Pub. L. No. 111-5, Section 902, 1514 and 1515);

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 14 

 

 

21.“Award term—Wage Rate Requirements under Section 1606 of the Recovery Act” (2
CFR 176.190); and

 

22.Buy American Requirements (2 CFR 176.140, 2 CFR 176.150, 2 CFR 176.160, & 2
CFR 176.170).

 

c.If an Order includes a statement that performance is intended for a government
contract and incorporates additional government contracting provisions, Supplier
shall also fulfill the obligations of a contractor or offeror under those
additional provisions.

 

3.16Indemnity    

a.Supplier shall indemnify, hold harmless, and defend AT&T, its Affiliates, and
their agents and employees, in accordance with this Section, against any Loss
arising from or in connection with, or resulting from, the Materials or Services
furnished by Supplier or Supplier’s acts or omissions with respect to this
Agreement. Supplier’s duty to indemnify, hold harmless, and defend against Loss
does not extend to Loss to the extent caused by the negligence of AT&T and other
persons indemnified under this Agreement, to the fullest extent that such
indemnification is permitted by applicable law.

 

b.“Loss” includes any liability, loss, claim, demand, suit, cause of action,
settlement payment, cost and expense, interest, award, judgment, damages
(including punitive damages), diminution in value, liens, fines, fees,
penalties, and Litigation Expense. “Litigation Expense” means any court filing
fee, court cost, arbitration fee, and each other fee and cost of investigating
or defending an indemnified claim or asserting any claim for indemnification or
defense under this Agreement, including Attorney’s Fees, other professionals’
fees, and disbursements. “Attorney’s Fees” include a charge for the service of
in-house counsel at the market rate for independent counsel of similar
experience.

 

c.AT&T shall notify Supplier in writing, and with reasonable promptness, of any
claim, demand, suit, cause of action or legal proceeding that may give rise to a
claim against Supplier for defense. If AT&T fails to give notice, Supplier is
still obligated to indemnify, hold harmless and defend AT&T, except to the
extent Supplier is materially prejudiced by such failure to notify.

 

d.At the request of AT&T, Supplier shall conduct AT&T’s defense (employing
counsel acceptable to AT&T which shall not be unreasonably withheld), at
Supplier’s expense, against any claim, demand, suit or cause of action within
the scope of paragraph (a) above, whether or not litigation is actually
commenced or the allegations are meritorious. At its own option, AT&T may employ
separate counsel, including in-house counsel, to conduct AT&T’s defense against
such a claim. AT&T and Supplier shall cooperate in the defense of any such
claim. Supplier may control the defense and settlement of such a claim, but if
the settlement of a claim may have an adverse effect on AT&T, then Supplier
shall not settle such claim without the consent of AT&T, and AT&T shall not
unreasonably withhold or delay its consent.

 

e.AT&T has no duty to indemnify, hold harmless or defend Supplier against any
Loss arising from or in connection with, resulting from, or relating to this
Agreement or the performance of any Party to this Agreement.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 15 

 

 

f.Supplier shall bring no claim or action for indemnification, contribution, or
subrogation against AT&T, its Affiliates, or their agents or employees, nor
shall Supplier implead any of them in any action brought by another, based on
injury to the person or death arising out or relating to Supplier’s performance
under this Agreement. If, through any such action, Supplier ever acquires a lien
on a judgment against AT&T, its Affiliates, or their agents or employees, then
Supplier shall assign such lien to AT&T. Supplier waives any immunity from
indemnification that Supplier may hold, by virtue of Supplier’s compliance with
its workers’ compensation obligations in any jurisdiction, even if such immunity
arises under the constitution or statutes of such jurisdiction (such as, for
example, Section 35, Article II, of the Ohio Constitution and Sections 4123.74
and 4123.741 of the Ohio Revised Code).



 

3.17Information    

a.In connection with this Agreement, including Supplier’s performance of its
obligations hereunder and AT&T’s receipt of Material and Services, either Party
may find it beneficial to disclose to the other Party (which may include
permitting or enabling the other Party’s access to) certain of its Information.
For the purpose of this clause, AT&T’s disclosure of Information to Supplier
includes any Information that Supplier receives, observes, collects, handles,
stores, or accesses, in any way, in connection with this Agreement. Likewise,
Supplier’s disclosure of Information to AT&T includes any Information that AT&T
receives, observes, collects, handles, stores, or accesses, in any way, in
connection with this Agreement. Information of a disclosing Party shall be
deemed to be confidential or proprietary only if it is clearly marked or
otherwise identified by the disclosing Party as being confidential or
proprietary, provided that if it is orally or visually disclosed (including
Information conveyed to an answering machine, voice mail box or similar medium),
the disclosing Party shall designate it as confidential or proprietary at the
time of such disclosure. Not withstanding the foregoing, a disclosing Party
shall not have any such obligation to so mark or identify, or to so designate,
Information that the disclosing Party discloses to or is otherwise obtained by
the other Party’s employees, contractors, or representatives (i) who are located
on the disclosing Party’s premises; (ii) who access the disclosing Party’s
systems; or (iii) who otherwise obtain AT&T and/or AT&T Customer Information in
connection with this Agreement, any such Information so disclosed shall
automatically be deemed to be confidential and proprietary. Additionally, the
failure to mark or designate information as being confidential or proprietary
will not waive the confidentiality where it is reasonably obvious, under the
circumstances surrounding disclosure, that the Information is confidential or
proprietary; any such Information so disclosed or obtained shall automatically
be deemed to be confidential and proprietary. For greater certainty, Information
provided by either Party to the other Party prior to the Effective Date of this
Agreement in connection with the subject matter hereof, including any such
Information provided under a separate non-disclosure agreement (howsoever
denominated) is also subject to the terms of this Agreement. Neither Party shall
disclose Information under this Agreement that includes, in any form, any of the
following: customer or employee personal information, credit card and credit
related information, financial information, and/or authentication credentials.

 

b.With respect to the Information of the disclosing Party, the receiving Party
shall:

 

1.hold all such Information in confidence with the same degree of care with
which it protects its own confidential or proprietary Information, but with no
less than reasonably prudent care;

  

2.restrict disclosure of such Information solely to its employees, contractors,
and agents with a need to know such Information, advise such persons of their
confidentiality obligations hereunder with respect thereto, and ensure that such
persons are bound by obligations of confidentiality reasonably comparable to
those imposed in this Agreement;

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 16 

 

 

3.use such Information only as needed to perform its obligations (and, if AT&T
is the receiving Party, to receive the benefits of the Material and Services
provided) under this Agreement;

  

4.except as necessary under clause (3), not copy, distribute, or otherwise use
any such Information or allow anyone else to copy, distribute, or otherwise use
such Information; and ensure that any and all copies bear the same notices or
legends, if any, as the originals; and

  

5.upon the disclosing Party’s request, promptly return, or destroy all or any
requested portion of the Information, including tangible and electronic copies,
notes, summaries, extracts, mail or other communications, and provide written
certification within fifteen (15) business days to the disclosing Party that
such Information has been returned or destroyed, provided that with respect to
archival or back-up copies of Information that reside on the receiving Party’s
systems, the receiving Party shall be deemed to have complied with its
obligations under this clause (5) if it makes reasonable efforts to expunge from
such systems, or to permanently render irretrievable, such copies or retains
such archival back-up copies for legal purposes which shall be permissible until
such applicable statutes of limitations have expired.

 

c.Neither Party shall have any obligation to the other Party with respect to
Information which:

 

1.at the time of disclosure was already known to the receiving Party free of any
obligation to keep it confidential (as evidenced by the receiving Party’s
written records prepared prior to such disclosure);

  

2.is or becomes publicly known through no wrongful act of the receiving Party
(such obligations ceasing at the time such Information becomes publicly known);

  

3.is lawfully received from a third party, free of any obligation to keep it
confidential;

  

4.is independently developed by the receiving Party or a third party, as
evidenced by the receiving Party’s written records, and wherein such development
occurred without any direct or indirect use of or access to the Information
received from the disclosing Party, or

  

5.the disclosing Party consents in writing to be free of restriction.

 

d.If a receiving Party is required to provide Information of a disclosing Party
to any court or government agency pursuant to a written court order, subpoena,
regulatory requirement, or process of law, the receiving Party must, unless
prohibited by applicable law, first provide the disclosing Party with prompt
written notice of such requirement and reasonable cooperation to the disclosing
Party should it seek reasonable protective arrangements for the production of
such Information. The receiving Party will (i) take reasonable steps to limit
any such provision of Information to the specific Information required by such
court or agency, and (ii) continue to otherwise protect all Information
disclosed in response to such order, subpoena, regulation, or process of law.

 

e.A receiving Party’s obligations with respect to any particular Information of
a disclosing Party shall remain in effect, including after the expiration,
Termination or Cancellation of this Agreement, until such time as it qualifies
under one of the exceptions set forth in clause (3) above.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 17 

 

 

3.18Infringement     a.Definitions. For purposes of this section:

 

i.“Indemnified Parties” shall mean AT&T and its Affiliates, as well as their
agents, distributors and customers, individually or collectively, as the case
may be.

 

ii.“Loss” shall mean any liability, loss, claim, demand, suit, cause of action,
settlement payment, cost and expense, interest, award, judgment, damages
(including punitive damages and increased damages for willful infringement),
diminution in value, liens, fines, fees, penalties, and Litigation Expense.
“Litigation Expense” means any court filing fee, court cost, arbitration fee,
and each other fee and cost of investigating or defending an indemnified claim
or asserting any claim for indemnification or defense under this Agreement,
including Attorney’s Fees, other professionals’ fees, and disbursements.
“Attorney’s Fees” include a charge for the expenses and time of in-house counsel
at the market rate for attorneys in private practice who have similar
experience.

 

iii.For avoidance of doubt, the term “Materials and Services” shall include any
portion or functionality of any Material(s) or Service(s).

 

b.Obligations.

 

i.Supplier shall indemnify, hold harmless, and defend the Indemnified Parties
against any Loss resulting from, arising out of or relating to any allegation,
threat, demand, claim or lawsuit (“Claim”) of:

 

1.infringement of any patent, copyright, trade mark, service mark, trade secret,
or other intellectual property right (including, for avoidance of doubt, direct,
contributory and active inducement infringement) in connection with the
Materials or Services, including, for example, any Claim of infringement based
on:

 

a.making, repair, receipt, use, importing, sale or disposal (and offers to do
any of the foregoing) of Materials and Services, or

 

b.use of Materials and Services in combination with products, systems, services,
processes or methods not furnished by Supplier, including, for example, use in
the form of the making or using of an apparatus or system, or the making or
practicing of a process or method (a “Combination Claim”).

 

2.misappropriation of any trade secret, proprietary or non-public information in
connection with the Materials and Services;

 

(any such Loss referenced in sections 1 or 2 of this paragraph b.i, a “Covered
Loss” regardless of whether such Claim is meritorious).

 

ii.In the event (and only in the event) that Supplier’s obligations under
paragraph b.i result from, arise out of, or relate to a Combination Claim, the
following provisions shall apply:

 

1.Supplier shall be liable to pay only its Proportionate Share of the Covered
Loss associated with such Combination Claim. The “Proportionate Share” payable
by Supplier shall be a portion of the Covered Loss determined on a fair and
equitable basis to be attributable to Supplier based on the materiality of the
applicable Materials and Services to the Combination Claim.

 

2.Supplier shall be liable to the Indemnified Parties (or to a third party
claimant directly, if applicable) for its duly determined Proportionate Share of
the Covered Loss with respect to a particular Combination Claim, regardless of
whether any other interested party compensates the Indemnified Parties as part
of an indemnification obligation, if any, relating to the Combination Claim.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 18 

 

 

3.Supplier shall make payments in satisfaction of its Proportionate Share
obligation (“Proportionate Share Payments”) whenever those Proportionate Share
Payments become due (for example, Supplier shall make Proportionate Share
Payments for indemnified defense costs when payment is due to be paid to outside
counsel; and Supplier will make Proportionate Share Payments for court awards
(such as damages) when payment is required by the court; and Supplier will make
Proportionate Share Payments for settlement when payment is due to be paid
according to the terms of a settlement agreement). Supplier shall be liable to
the Indemnified Parties for any monies owed (such as a Proportionate Share) by
any of Supplier’s affiliates should such affiliates fail to pay in accordance
with its indemnification obligation to the Indemnified Parties.

 

4.The Indemnified Parties shall select a single lead counsel to defend such
Combination Claim and Supplier agrees to share authority and control over the
defense of any such Combination Claim with the Indemnified Parties and other
interested parties.

 

iii.In the event (and only in the event) that Supplier’s obligations under
paragraph b.i result from, arise out of, or relate to other than a Combination
Claim, and the Claim against the Indemnified Parties concerns products or
services (including the Materials or Services) provided by more than one
Supplier, the following provisions shall apply:

 

1.Supplier agrees that it will cooperate reasonably with the Indemnified Parties
and other Suppliers who have provided products or services to the Indemnified
Parties, each of which products or services is also subject to the Claim (“Other
Suppliers”) in order to defend the Indemnified Parties in a coordinated effort.

 

2.AT&T shall select a single lead counsel to defend such Claim and Supplier
agrees to share authority and control over the defense of any such Claim with
the Indemnified Parties and Other Suppliers.

 

3.Supplier shall be liable to pay only its Associated Share of the Loss which is
equal to the Loss multiplied by a fraction equal to the net amount paid by the
Indemnified Parties to Supplier for the applicable Material and Services divided
by the total aggregate net amount paid by the Indemnified Parties to all
Suppliers for products or services that are involved in the Claim.

 

4.Supplier shall make payments in satisfaction of its Associated Share
obligation (“Associated Share Payments”) whenever those Associated Share
Payments become due (for example, Supplier shall make Associated Share Payments
for indemnified defense costs when payment is due to be paid to outside counsel;
and Supplier will make Associated Share Payments for court awards (such as
damages) when payment is required by the court; and Supplier will make
Associated Share Payments for settlement when payment is due to be paid
according to the terms of a settlement agreement). Supplier shall be liable to
the Indemnified Parties for any monies owed (such as an Associated Share) by any
of Supplier’s affiliates should such affiliates fail to pay in accordance with
its indemnification obligation to the Indemnified Parties.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 19 

 

 

c.Continued Use of Materials and Services Subject to Non-Combination Claims.

 

i.If, as a result of a third party claim other than an Combination Claim, (i)
Indemnified Parties’ rights under this Agreement are restricted or diminished;
or (ii) an injunction is sought or is likely (in Supplier’s judgment) to be
issued against the Indemnified Parties’ use of Materials and Services, or (iii)
Material or Services are likely (in Supplier’s judgment) to become the subject
of a claim of infringement, then, in addition to its other obligations set forth
in this Section, Supplier, in any case at its sole expense and at no loss, cost
or damage to the Indemnified Parties or their customers, shall obtain for the
Indemnified Parties the right to continue using or conducting other activities
with respect to (as the case may be) the Materials or Services; provided that if
Supplier is unable to obtain such right, Supplier shall, after consulting with
and obtaining the written approval of the Indemnified Parties, provide modified
or replacement non-infringing Materials or Services that are equally suitable
and functionally equivalent while retaining the quality of the original
Materials or Services.

 

ii.Notwithstanding any other provision of this Agreement to the contrary, should
an injunction be issued against any person (whether or not stayed or currently
in effect), based on a claim other than a Combination Claim, affecting
Indemnified Parties’ ability to use or conduct other activities with respect to
the Materials and Services, and not modifiable or replaceable by Supplier, then
the Indemnified Parties may seek the right to continue to use, or conduct other
activities with respect to, the Materials and Services, and Supplier shall
reimburse the Indemnified Parties for the costs (including reasonable attorney’s
fees) associated with obtaining such right; provided however that Supplier shall
be responsible for costs associated with use or activities with respect to the
Materials and Services only and not any other products or services used by the
Indemnified Parties.

 

d.Elimination of Charges. AT&T has no obligation to pay Supplier any charges
under this Agreement for the purchase, use, or maintenance of Materials or
Services after such time as the Indemnified Parties cease to use them, by reason
of actual or claimed infringement.

 

e.Procedures Relating to Indemnification. The Parties shall follow the
procedures respecting indemnification provided in the Section entitled
“Indemnity”. In the event of any conflict between this Section 3.18 and the
Section 3.16 entitled “Indemnity”, the provisions of this Section 3.18 shall
prevail.

 

f.Forbidden Settlements. In no event shall Supplier settle any Combination Claim
or other Claim in whole or in part in a manner that would amount to Supplier
paying less than its determined Proportionate Share or Associated Share, or that
would otherwise negatively impact AT&T in a material way (relative to a similar
settlement by any other participating parties).

 

3.19Insurance     a.With respect to Supplier’s performance under this Agreement,
and in addition to Supplier’s obligation to indemnify, Supplier shall at its
sole cost and expense:

 

i.maintain the insurance coverages and limits required by this Section and any
additional insurance and/or bonds required by law:

 

1.at all times during the term of this Agreement and until completion of all
Work associated with this Agreement, whichever is later; and

 

2.with respect to any coverage maintained in a “claims-made” policy, for two (2)
years following the term of this Agreement or completion of all Work associated
with this Agreement, whichever is later. If a “claims-made” policy is
maintained, the retroactive date must precede the commencement of Work under
this Agreement;

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 20 

 

 

ii.require each subcontractor who may perform Work under this Agreement or enter
upon the Work site to maintain coverages, requirements, and limits at least as
broad as those listed in this Section from the time when the subcontractor
begins Work,

 

throughout the term of the subcontractor’s Work and, with respect to any
coverage maintained on a “claims-made” policy, for two (2) years thereafter;

 

iii.procure the required insurance from an insurance company eligible to do
business in the state or states where Work will be performed and having and
maintaining a Financial Strength Rating of “A-” or better and a Financial Size
Category of “VII” or better, as rated in the A.M. Best Key Rating Guide for
Property and Casualty Insurance Companies, except that, in the case of Workers’
Compensation insurance, Supplier may procure insurance from the state fund of
the state where Work is to be performed; and

 

iv.deliver to AT&T certificates of insurance stating the types of insurance and
policy limits. Supplier shall provide or will endeavor to have the issuing
insurance company provide at least thirty (30) days advance written notice of
cancellation, non-renewal, or reduction in coverage, terms, or limits to AT&T.
Supplier shall deliver such certificates:

 

1.prior to execution of this Agreement and prior to commencement of any Work;

 

2.prior to expiration of any insurance policy required in this Section; and

 

3.for any coverage maintained on a “claims-made” policy, for two (2) years
following the term of this Agreement or completion of all Work associated with
this Agreement, whichever is later.

 

b.The Parties agree that:

 

i.the failure of AT&T to demand such certificate of insurance or failure of AT&T
to identify a deficiency will not be construed as a waiver of Supplier’s
obligation to maintain the insurance required under this Agreement;

 

ii.the insurance required under this Agreement does not represent that coverage
and limits will necessarily be adequate to protect Supplier, nor be deemed as a
limitation on Supplier’s liability to AT&T in this Agreement;

 

iii.Supplier may meet the required insurance coverages and limits with any
combination of primary and Umbrella/Excess liability insurance; and

 

iv.Supplier is responsible for any deductible or self-insured retention.

 

c.The insurance coverage required by this Section includes:

 

i.Workers’ Compensation insurance with benefits afforded under the laws of any
state in which the Work is to be performed and Employers Liability insurance
with limits of at least:

$500,000 for Bodily Injury – each accident

$500,000 for Bodily Injury by disease – policy limits

$500,000 for Bodily Injury by disease – each employee

To the fullest extent allowable by Law, the policy must include a waiver of
subrogation in favor of AT&T, its Affiliates, and their directors, officers and
employees.

In states where Workers’ Compensation insurance is a monopolistic state-run
system, Supplier shall add Stop Gap Employers Liability with limits not less
than

$500,000 each accident or disease. 

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 21 

 

 

ii.Commercial General Liability insurance written on Insurance Services Office
(ISO) Form CG 00 01 12 04 or a substitute form providing equivalent coverage,
covering liability arising from premises, operations, personal injury,
products/completed operations, and liability assumed under an insured contract
(including the tort liability of another assumed in a business contract) with
limits of at least:



$2,000,000 General Aggregate limit

$1,000,000 each occurrence limit for all bodily injury or property damage
incurred in any one (1) occurrence

$1,000,000 each occurrence limit for Personal Injury and Advertising Injury

$2,000,000 Products/Completed Operations Aggregate limit

$1,000,000 each occurrence limit for Products/Completed Operations

$1,000,000 Damage to Premises Rented to You (Fire Legal Liability)

The Commercial General Liability insurance policy must:

 

1.include AT&T, its Affiliates, and their directors, officers, and employees as
Additional Insureds. Supplier shall provide a copy of the Additional Insured
endorsement to AT&T. The Additional Insured endorsement may either be specific
to AT&T or may be “blanket” or “automatic” addressing any person or entity as
required by contract. A copy of the Additional Insured endorsement must be
provided within sixty (60) days of execution of this Agreement and within sixty
(60) days of each Commercial General Liability policy renewal;     2.include a
waiver of subrogation in favor of AT&T, its Affiliates, and their directors,
officers and employees; and     3.be primary and non-contributory with respect
to any insurance or self-insurance that is maintained by AT&T.

 

iii.Business Automobile Liability insurance with limits of at least $1,000,000
each accident for bodily injury and property damage, extending to all hired and
non-owned vehicles.

 

iv.Umbrella/Excess Liability insurance with limits of at least $1,000,000 each
occurrence with terms and conditions at least as broad as the underlying
Commercial General Liability, Business Auto Liability, and Employers Liability
policies. Umbrella/Excess Liability limits will be primary and non-contributory
with respect to any insurance or self-insurance that is maintained by AT&T.

 

3.20Invoicing and Payment     a.Supplier shall render a correct invoice in
duplicate or electronically as directed by AT&T promptly after completing
Delivery of all Work required by the Order (unless the Order or an attached
Appendix specifies that Supplier may submit invoices for progress payments prior
to Acceptance, as provided below). The invoice must specify in detail, if
applicable, (i) quantities of each ordered item, (ii) unit prices of each
ordered item, (iii) whether the item is taxable and the amount of tax per item,
(iv) item and commodity codes, (v) total amounts for each item, (vi) total
amount of applicable sales or use taxes, (vii) discounts, (viii) shipping
charges, if any, (ix) total amount due, (x) Software right-to-use fees
designated as either “initial operating system license” or “other”, (xi)
Agreement number, (xii) remit to address, (xiii) Order number and line item
sequence, (xiv) description of Material/Service, and (xv) special service
charges, if any. Except as provided in the provision for progress payments, AT&T
shall pay Supplier no later than forty-five (45) after the later of Acceptance
(as determined under the Section entitled “Delivery, Performance and
Acceptance”) and AT&T’s receipt of Supplier’s invoice provided in accordance
with this Section; provided that if any payment is due on a Saturday, Sunday or
State or Federal holiday, then AT&T may pay Supplier on the following business
day. If AT&T disputes any invoice rendered or amount paid, AT&T shall so notify
Supplier. The Parties shall work in good faith to resolve invoicing and payment
disputes expeditiously, and AT&T is not obligated to make any payment against a
disputed or incorrect invoice until the dispute is resolved or the error
corrected. Invoices received by AT&T more than one (1) year after the Delivery
of Work are untimely and AT&T has no obligation to pay such invoices.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 22 

 

 

b.Invoices for or including freight charges must be accompanied by legible
copies of prepaid freight bills, express receipts or bills of lading supporting
the invoice amounts. Such invoices must include (i) the carrier’s name, (ii)
date of shipment, (iii) number of pieces, (iv) weight, and (v) freight
classification.

 

c.AT&T may deduct any setoff or recoupment claims that it or its Affiliates may
have against Supplier from amounts due or to become due to Supplier, whether
under this Agreement or otherwise. Supplier shall pay any amount due to AT&T or
its Affiliates that is not applied against the invoiced amounts within thirty
(30) days after written demand by AT&T.

 

d.If an Order or an Appendix specifies that Supplier may submit invoices for
progress payments prior to Acceptance, Supplier is permitted to submit invoices
at the end of each month and AT&T shall make progress payments to Supplier forty
five (45) after receipt of such invoices. Such progress payments are not to
exceed ninety percent (90%) of the price of satisfactorily completed Work at the
time of billing, as determined by AT&T. Supplier shall earmark and apply such
progress payments to expenses incurred for services or material used in
performance of the Order for AT&T.

 

3.21Licenses and Patents

 

Except as specifically stated in an Order, neither Party grants the other Party
any license, whether express or implied, under any patent, copyright, trademark,
or other intellectual property, in this Agreement.

 

3.22Limitation of Damages

 

In no event is AT&T liable to Supplier for any consequential or incidental
damages, however caused, based on any theory of liability.

 

3.23Most Favored Customer

 

Supplier represents and warrants that all prices, benefits, warranties and other
terms and conditions in this Agreement are and, during the term of this
Agreement, will continue to be no less favorable to AT&T than those currently
being offered or that will be offered by Supplier to any of its similarly
situated customers for the same Materials and Services. Supplier shall review
and have an officer of its company certify its compliance with this Section to
AT&T annually upon request. This certification shall be sent to AT&T’s addressee
listed under the Section, Notices.

 

3.24Non-Exclusive Market

 

This Agreement does not grant Supplier any right or privilege to provide to AT&T
any Material and Services of the type described in or purchased under this
Agreement. Except for obligations arising under an Order, this Agreement does
not obligate AT&T to purchase or license any such Material or Services. AT&T may
contract with other manufacturers and vendors for the procurement or trial of
Material and Services comparable to those described in or purchased under this
Agreement, and AT&T may itself perform such Services.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 23 

 

 

3.25Notices     a.Each Party giving or making any notice, consent, request,
demand, or other communication (each, a “Notice”) pursuant to this Agreement
must give the Notice in writing and use one of the following methods, each of
which for purposes of this Agreement is a writing: in person; first class mail
with postage prepaid; Express Mail, Registered Mail, or Certified Mail (in each
case, return receipt requested and postage prepaid); internationally recognized
overnight courier (with all fees prepaid); facsimile; or email. If Notice is
given by e-mail, it must be confirmed by a copy sent by any one of the other
methods. Each Party giving Notice shall address the Notice to the appropriate
person (the “Addressee”) at the receiving Party at the address listed below:

 

SITO Mobile Solutions, Inc.

 

SITO Mobile Solutions, Inc.

100 Town Square Place,

Suite 204

Jersey City, NJ 07310

Attn: Kurt Streams, CFO

Email Address: Kurt.Streams@sitomobile.com

Business Number: 201.320.7501

 

AT&T

 

AT&T Services, Inc.

4119 Broadway

Room 650A16

San Antonio, TX 78209

Attn: Notices Administrator

Email Address: g06586@att.com

 

And

 

Lorraine Szczepanek

AT&T Services, Inc.

2000 W. AT&T Center Drive

3A49E

Hoffman Estates, IL 60192

Email address: ls1985@att.com

 

b.A Notice is effective only if the Party giving notice has complied with the
foregoing requirements of this Section and the Addressee has received the
notice. A Notice is deemed to have been received as follows:

 

1.If a Notice is delivered by first class mail, five (5) days after deposit in
the mail;

 

2.If a Notice is furnished in person, or sent by Express Mail, Registered Mail,
or Certified Mail, or internationally recognized overnight courier, upon receipt
as indicated by the date on the signed receipt;

 

3.If a Notice is sent by facsimile, upon receipt, by the Party giving or making
the Notice, of an acknowledgment or transmission report generated by the machine
from which the facsimile was sent, indicating that the facsimile was sent in its
entirety to the Addressee’s facsimile number; and

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.



 24 

 

  

4.If a Notice is sent by e-mail, upon successful transmission to the receiving
machine, if such Notice is sent in time to allow it to be accessible by the
Addressee before the time allowed for giving such notice expires, and a
confirmation copy is sent by one of the other methods.

 

c.The addresses and facsimile and telephone numbers to which notices or
communications may be given to the Addressees of either Party may be changed by
written notice given by such Party to the other pursuant to this Section.

 

3.26Order of Precedence

 

The terms of this Agreement govern all Orders for Materials and Services that
AT&T may place with Supplier while this Agreement remains in effect. The Parties
may not vary or supplement the terms of this Agreement, in connection with any
Order, except in writing by Special Terms and Conditions that both Parties have
agreed upon contained in an Order. When Special Terms and Conditions are
included in an Order and agreed upon, such take precedence over any inconsistent
term of this Agreement, but only with reference to the transaction governed by
that Order, and Special Terms and Conditions in an Order have no other force or
effect. This Agreement supersedes all other pre-printed or standardized
provisions that may otherwise appear in any other paper or electronic record of
either Party (such as standards terms on order forms, advance shipping notices,
invoices, time sheets, packages, shrink wrap terms, and click wrap terms).

 

3.27Orders

 

AT&T may order Material and Services by submitting Orders in connection with
this Agreement that are substantially in the form of Appendix J or other written
form approved by the Parties, specifying the following information:

 

1.A description of the Services and Material, including any
numerical/alphabetical identification referenced in the applicable price list;

 

2.The Delivery Date;

 

3.The applicable price(s);

 

4.The location at which the Material is to be Delivered, or the site where
Services will be rendered;

 

5.The location to which invoices are to be sent for payment;

 

6.AT&T's Order number; and

 

7.The name of the Affiliate ordering Materials and Services.

 

3.28Price

 

a.Supplier shall furnish Material and Services at the prices set forth in
Appendix B or an Order. The prices for all Material and Services are subject to
increases or decrease by a writing signed by both Parties, but, if Supplier at
any time makes a general price decrease, Supplier shall promptly notify AT&T in
writing and extend such decrease to AT&T effective on the date of such general
price decrease.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties. 



 25 

 

 

b.Supplier shall strive to proactively reduce its costs and corresponding prices
for Material and Services as charged to AT&T through the use of improved
processes, supply chain economies and other cost reduction methods.

 

3.29Publicity

 

Supplier shall not use AT&T’s or its Affiliates’ names, trademarks, service
marks, designs, logos or symbols (“AT&T Marks”). In addition, Supplier shall not
use any language or pictures which could in AT&T’s judgment imply AT&T’s or its
Affiliates’ identities, or endorsement by AT&T, its Affiliates or any of its or
their employees, in any (i) written, electronic, or oral advertising or
presentation, or sales meeting, or (ii) brochure, newsletter, book, electronic
database, testimonial quotation, thank you letter, reference letter or other
communication of whatever nature, unless expressly approved by AT&T. AT&T shall
be provided notice of any public disclosure required by law or government
regulation and shall have opportunity to seek confidential treatment with
Supplier.

 



3.30Quality Assurance

 

a.In addition to its obligations under the Section entitled “Warranty,” Supplier
represents and warrants that Supplier’s applicable processes utilized to produce
Material and provide Services under this Agreement are currently registered to
TL 9000 and are adequate to Deliver consistent with Specifications and this
Agreement.

 

b.The Parties agree that each reference to TL 9000 means the most current
version of TL 9000 available.       For information purposes only, excellent
Quality Management System guidance can be found in TL 9000 and ISO 9001:2000.
Copies of ISO 9001:2000 may be ordered through the American Society for Quality
at 800.248.1946. Copies of TL 9000 Handbooks may be ordered through the QuEST
Forum web site at www.questforum.org. Select the ‘Resources’ link from the QuEST
forum home page, which will direct you to the TL 9000 Handbooks purchase page.

 

c.Supplier shall:

 

1.determine which of Supplier’s subcontractors and vendors should be registered
to TL 9000. Supplier and these parties will be referred to as “Quality Parties”;

 

2.ensure that each of the Quality Parties timely registers to TL 9000;

 

3.determine that the process controls relevant to the Material and Services of
each of the Quality Parties is registered to TL 9000; and

 

4.ensure that all Material and Services are subjected to the above-mentioned
process controls, including performance measurements, testing, quality process
reviews, and inspections (collectively these processes of Supplier and Quality
Parties are referred to as “Quality Processes”).

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.



 26 

 

 

d.In addition to any other obligations in this Section, if Supplier or any of
the Quality Parties is not registered to TL 9000 as of the Effective Date, then
within thirty (30) days after the Effective Date and at no additional charge to
AT&T, Supplier shall:

 

1.provide to AT&T a quality plan for achieving the TL 9000 registration within
one hundred and eighty (180) days for the Quality Parties who are not so
registered. Elements to be detailed in the quality plan include (at minimum):

 

i.a schedule for achieving the TL 9000 registration for each of the Quality
Processes;

 

ii.the actions that will achieve the TL 9000 registration for each of the
Quality Parties;

 

iii.the identities of Quality Parties and any registrations held; and

 

iv.the designation of the quality representatives and the senior executives who
will have quality responsibility.

 

e.At AT&T’s request Supplier shall provide AT&T evidence of registration of each
of the Quality Parties.

 

f.Once registered, Supplier shall maintain registration throughout the term of
this Agreement, and Supplier shall ensure that, once registered, each of the
Quality Parties maintains registration throughout the term of this Agreement.

 

g.At AT&T’s request, Supplier shall submit third party results, management goals
and objectives to AT&T upon completion of any third party review.

 

h.If Supplier or AT&T, at any time during the term of this Agreement, determines
that any of the Quality Processes is insufficient to meet the obligations
herein, then at no additional charge to AT&T, Supplier shall provide to AT&T a
quality plan to remedy such insufficient Quality Processes, which shall include
the following information, in detail:

 

1.a schedule for achieving compliance; and

 

2.the actions that will remedy and achieve compliance.

 

i.Should remedy efforts described above fail to address insufficiencies of any
Quality Processes within thirty (30) days of Supplier’s remedy efforts as
described above or AT&T’s notification to Supplier that remedy efforts are
insufficient, whichever is earlier, or within a time period as mutually agreed,
Supplier shall engage a third party consultant to perform quality control or
quality assurance activities. Supplier shall provide AT&T or AT&T’s agent with
notice of such engagement, including the name of the third party consultant, and
shall provide AT&T or AT&T’s agent with cooperative assistance to such
consultant.

 

j.Supplier shall ensure that each of the Quality Parties conforms, cooperates
and complies with the requirements herein.

 

k.Supplier shall participate in the Supplier Performance Program (hereinafter
“Program”) described below.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.



 27 

 

 

l.Supplier shall:

 

1.collect and periodically report to AT&T (as mutually agreed) the data relating
to Supplier’s performance. Supplier shall enter the data in AT&T’s supplier
website in a format designated by AT&T;

 

2.conduct self-evaluations of Supplier’s performance based on the analysis of
the data reported; and

 

3.cooperate fully with AT&T’s supplier performance management team to coordinate
Supplier’s activities as related to the Program, which includes but is not
limited to participation in planning meetings, audits, feedback sessions and
issue resolution.

 

m.To assist Supplier with obligations in this section, AT&T shall:

   

1.assist in defining the data requirements that Supplier will report and
evaluate;

 

2.provide Supplier with access to AT&T’s supplier website for the purposes of
entering Supplier’s data; and

 

3.assist Supplier in resolving any internal AT&T issues that may impact
Supplier’s performance.

 

n.Nothing contained in this Section 3.30, “Quality Assurance,” will diminish
Supplier’s obligation to deliver Material and perform Services in conformance to
Supplier’s obligations in this Agreement.

 

3.31Records and Audits

 

a.Supplier shall maintain complete and accurate records, in order for AT&T to
verify via AT&T Audits:

 

1.the accuracy and integrity of its invoices and AT&T’s payment obligations
hereunder;

 

2.that the Work charged for was actually performed;

 

3.that the Services have been and are being provided in accordance with this
Agreement;

 

4.the integrity of the systems that process, store, support, maintain, and
transmit AT&T data;

 

5.the performance of its Subcontractors and agents with respect to any portion
of the Services; and

 

6.that Supplier and its Subcontractors and agents are meeting applicable
regulatory and legal requirements. For purposes of this Section,
“Subcontractors” shall include Subcontractors regardless of their tier.

 

b.Supplier shall provide and shall require that its Subcontractors and agents
provide to AT&T, its auditors (including internal audit staff and external
auditors), and governmental authorities, access at all reasonable times and with
reasonable notice to:

 

1.any facility at which the Services or any portion thereof are being performed;

 

2.systems and assets used to provide the Services or any portion thereof;

 

3.Supplier employees and Subcontractor and agent employees providing the
Services or any portion thereof;

 

4.all Supplier and Subcontractor records pertaining to the Services; and

 

5.such financial records relating to the invoices and payment obligations and
supporting documentation pertaining to the Services as may be reasonably
requested by AT&T and its auditors to enable them to audit the performance of
the Services and other matters relevant to this Agreement (collectively, "AT&T
Audits"). Any external auditors utilized by AT&T for AT&T Audits shall be
nationally recognized auditing firms under confidentiality obligations
consistent with those stated in this Agreement.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 28 

 

 

The scope of AT&T Audits shall also include:

 

1.practices and procedures used in performing the Services;    

2.systems, communications and information technology used in performing the
Services;    

3.general controls and security practices and procedures;    

4.supporting information and calculations regarding invoices and compliance with
service requirements;    

5.quality initiatives and quality assurance; and    

6.compliance with the terms of this Agreement.

 

c.Permit AT&T and its authorized representatives (with confidentiality
agreements in place with AT&T) to inspect and audit Supplier’s records related
to the Material and Services, with ten (10) days notice. Should AT&T request an
audit, Supplier shall make available upon reasonable advance notice any
pertinent records and files to AT&T and its authorized representative during
normal business hours at no additional charge within no more than five (5)
business days.

 

d.AT&T Audits may be conducted once a year (or more frequently if requested by
governmental authorities who regulate AT&T's business, if required by applicable
law or if auditors require follow-up access to complete audit inquiries or if an
audit uncovers any problems or deficiencies), upon at least ten (10) business
days advance notice (unless otherwise mandated by law). Supplier will cooperate,
and will ensure that its Subcontractors and agents cooperate, in the AT&T
Audits, will make the information reasonably required to conduct the AT&T Audits
available on a timely basis.

 

e.If, as a result of an AT&T Audit, AT&T determines that Supplier overcharged
AT&T, then AT&T will notify Supplier of the amount of such overcharge and
Supplier will promptly pay to AT&T the amount of any undisputed overcharge along
with interest from the date of the overcharge. If Supplier disputes the findings
of the AT&T Audit, Supplier shall provide AT&T with written notice of such
dispute within five (5) business days of receipt of the AT&T Audit. The Parties
agree to negotiate in good faith to resolve any such dispute. If any such AT&T
Audit reveals an undisputed overcharge to AT&T during any 12-month period
exceeding five percent (5%) of all charges in the aggregate paid by AT&T
hereunder during such period, then Supplier will reimburse AT&T for the cost of
such AT&T Audit. If, as a result of an AT&T Audit and following the dispute
resolution process set forth above, AT&T determines that Supplier has not
performed or has unsatisfactorily performed any obligation under this Agreement,
then Supplier will promptly remedy the non-performance or unsatisfactory
performance.

 

f.Supplier will maintain and retain the records set forth in Subsection (a)
during the term of the Agreement and for three (3) years thereafter (unless a
discovery or legal hold request is made with respect to such records, in which
case Supplier shall retain such records until AT&T notifies Supplier that such
discovery or legal hold request has expired). Supplier will provide AT&T, at
AT&T's request, with copies of documents and information (in the format in which
they are maintained by Supplier) reasonably necessary to verify Supplier's
compliance with this Agreement. Upon notification by AT&T of a discovery or
legal hold request, Supplier shall fully cooperate with such request and
immediately preserve any Supplier records covered by such request and promptly
provide such Supplier records requested by AT&T related to the inquiry.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 29 

 

 

g.Except as provided in Subsection (d), all reasonable out-of-pocket costs and
expenses incurred by AT&T in connection with an AT&T Audit shall be paid by
AT&T. Supplier shall be solely responsible for all costs and expenses incurred
by Supplier in connection with its obligations under this Section.

 

h.Supplier shall contractually require all Subcontractors and agents who perform
any part of the Services to comply with the applicable provisions of this
Section.

 

3.32Severability

 

If any provision of this Agreement or any Order is determined to be invalid,
illegal, or unenforceable, the Parties agree the remaining provisions of this
Agreement or such Order shall remain in full force if both the economic and
legal substance of the transactions contemplated by this Agreement or such Order
are not affected in any manner that is materially adverse to either Party by
severing the provision determined to be invalid, illegal, or unenforceable.

 

3.33Survival of Obligations

 

Obligations and rights under this Agreement or an Order, which by their nature
would reasonably continue beyond the Termination, Cancellation or expiration of
this Agreement or an Order (including those in the Sections entitled “Compliance
with Laws,” “Information, ” “Indemnity,” “Infringement,” “Insurance,”
“Publicity,” and “Warranty”) will survive the Termination, Cancellation or
expiration of this Agreement or such Order.

 

3.34Third Party Administrative Services

 

Supplier acknowledges that a third party administrator will perform certain
administrative functions for AT&T in relation to this Agreement. Such
administrative functions may include:

 

a.Collecting and verifying certificates of insurance;

 

b.Providing financial analysis;

 

c.Verifying certifications under the Section entitled “Utilization of Minority,
Women, and Disabled Veteran Owned Business Enterprises”; and

 

d.Collecting and verifying Supplier profile information.

 

Supplier shall cooperate with such third party administrator in its performance
of such administrative functions and shall provide such data as from time to
time the third party administrator may request. Further, notwithstanding any
other provision of this Agreement, Supplier agrees that AT&T may provide
confidential Information regarding Supplier to such third party administrator.
Supplier agrees to pay the third party administrator an annual fee for the
performance of these administrative functions, which annual fee shall not exceed
three hundred dollars ($300.00) and a one time set up fee of thirty dollars
($30.00). Any third party administrator shall have confidentiality agreements no
less protective than the terms of this Agreement.

 

3.35Transaction Costs

 

Except as expressly provided in this Agreement or an Order, each Party shall
bear its own fees and expenses (including the fees and expenses of its agents,
representatives, attorneys, and accountants) incurred in connection with the
negotiation, drafting, execution, and performance of this Agreement and the
transactions it contemplates.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.



 30 

 

 

3.36Utilization of, Minority, Women, and Disabled Veteran Owned Business
Enterprises

 

a.Supplier shall submit annual participation plans in the form set forth at
http://www.attsuppliers.com no later than the Effective Date and by December 31
of each calendar year thereafter, establishing Supplier’s goals for the upcoming
reporting period for participation by minority owned business enterprises
(“MBE”), women owned business enterprises (“WBE”) and disabled veteran business
enterprises (“DVBE”), with “participation” expressed as a percentage of
aggregate estimated annual purchases by AT&T for the reporting period.

 

b.By the tenth day following the close of each calendar month, Supplier shall,
in a format and manner acceptable to AT&T, report actual results of its efforts
to meet the goals set forth in the applicable participation plan during the
preceding calendar month.  When reporting results, Supplier shall count only
expenditures with entities that are certified as MBE, WBE, or DVBE firms by
third party certifying agencies recognized by AT&T, as listed on
http://www.attsuppliers.com

 

3.37Warranty

 

a.Supplier warrants (i) that Material furnished hereunder will be new;
merchantable; free from defects in design, material and workmanship; fit and
sufficient for the purposes intended by AT&T; free from all security interests,
liens and encumbrances; (ii) that Supplier conveys good title to Material sold,
and that transfer of title to AT&T is rightful title, and (iii) that Material
furnished hereunder shall strictly conform to and perform in accordance with
applicable Specifications, drawings, models and samples. In addition, if
Material comes subject to one or more warranties provided by third party
manufacturers or vendors to Supplier (“OEM warranties”), Supplier hereby
assigns, and does assign such OEM warranties to AT&T to the full extent allowed
by such OEM warranties.    

b.Supplier warrants that Services provided hereunder will be performed in a
professional manner, in strict compliance with the Specifications, and with the
care, skill and diligence, and in accordance with the applicable standards,
currently recognized in Supplier’s profession or industry.    

c.Supplier warrants that neither the Material nor the Services provided by the
Supplier will infringe any patent, copyright, trademark, trade secret or other
intellectual property right. The foregoing warranties are in addition to all
other warranties, express, implied, or statutory. Moreover, as of the Effective
Date, no third party claim has been alleged against Supplier that the Material
or Services provided hereunder infringes upon such third party’s intellectual
property rights.    

d.Supplier warrants that Supplier has all necessary skills, rights, financial
resources, and authority to enter into this Agreement and related Orders,
including the authority to provide or license the Material or Services if
Supplier does not solely own all intellectual property rights in such Material
or Services.    

e.Supplier warrants that no open source, freeware, shareware or similar software
is included in any Material.    

f.If the Parties have identified a System on which Software will operate,
Supplier warrants that Software will perform on and be compatible with such
System and operate satisfactorily in the System environment specified in the
applicable Order. “System” means the Hardware, operating system and application
Software, interfaces, and databases that interact with such Software.    

g.Supplier warrants that all Material provided to AT&T hereunder shall be tested
prior to Delivery to ensure that all Material is in strict compliance with the
Specifications, and that Material will not contain Harmful Code or
Vulnerabilities at any time. Testing will include complete regression and
interaction testing and load, unit and integration testing when applicable.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 31 

 

 

h.All warranties will survive inspection, Acceptance, payment and use. The
warranty period for Material and Services shall be the longer of the warranty
period stated in the Order, the Specifications, the applicable OEM’s warranty,
or one (1) year. The warranty period in all cases shall commence upon Acceptance
by AT&T.    

i.If at any time during the warranty period for Material or Services AT&T
believes there is a breach of any warranty, AT&T will notify Supplier setting
forth the nature of such claimed breach. At AT&T’s option, Supplier shall either
(i) repair or replace the Material or reperform the Services so as to correct
the breach of warranty at no cost to AT&T, (ii) accept the return of the
Material and provide AT&T with a full refund for the defective Materials or
Services; or (iii) credit AT&T with a mutually agreeable reduction in the Price
of the defective Materials and Services. Supplier shall bear all transportation
costs provided by Supplier and risk of loss and damage in transit with respect
to all Materials returned for repair, replacement, or refund, and with respect
to all repaired or replacement Materials provided to AT&T, and all repaired and
replacement Materials are warranted as provided in this Section. If AT&T elects
to have Supplier repair or replace the Material or reperform the Services so as
to correct the breach of warranty, and Supplier fails to do so, then, in
addition to its other remedies under the law, this Agreement or an Order, AT&T
may itself repair the Material or correct the Services, or engage a third party
to do so, in either case at Supplier’s reasonable expense.

 

3.38Work Done By Others



 

If any part of Supplier’s work is dependent upon work performed by others or
subcontracted consistent with the terms herein, Supplier shall inspect and
promptly report to AT&T any defect that renders such other work unsuitable for
Supplier’s proper performance. Supplier’s silence shall constitute approval of
such other work as fit, proper and suitable for Supplier’s performance of its
work. Any use of, including any changes to the use of, a Subcontractor must be
approved by AT&T in writing before commencement of the work. Supplier shall
provide to AT&T, upon request, information about the Subcontractor including the
identity, location, and a complete description of the activities to be performed
by such Subcontractor. Where a portion of the work is approved to be
subcontracted, Supplier remains fully responsible for performance thereof and
shall be responsible to AT&T for the acts and omissions of any Subcontractor.
Nothing in this Agreement shall create any contractual obligation nor other
liability of AT&T to any Subcontractor or its employees. Supplier agrees to bind
every Subcontractor to terms consistent with the terms of this Agreement. AT&T
agrees and approves wireless carriers and long distance carriers as
subcontractors and Supplier shall not be responsible in any way for their
actions or lack of action. However, Supplier is responsible to insure they are
working with subcontractors to perform what they said they would do.

 

  3.39 Ethical Business Practice

 

Supplier hereby represents and warrants that the employees, temporary workers,
agents, consultants, partners, officers, directors, members or representatives
of Supplier and its subcontractors, if any, performing Services or other
activities under this Agreement (each and any of the foregoing individuals, for
the purpose of this clause, a “Supplier Representative”) shall comply with the
US Foreign Corrupt Practices Act and all applicable anticorruption laws. 
Supplier Representatives shall not directly or indirectly pay, offer, give,
promise to pay or authorize the payment of, any portion of the compensation
received in connection with this Agreement or any other monies or other things
of value in connection with its performance to a Government Official, defined
below, to obtain or retain business or secure any improper advantage nor shall
it permit such actions by a third party in connection with this Agreement. 
Government Official means (i) an officer or employee of any government or any
department, agency, or instrumentality thereof, including government-owned or
government-controlled commercial entities; (ii) an officer or employee of a
public international organization; (iii) any person acting in an official
capacity for or on behalf of any government or department, agency, or
instrumentality or public international organization; (iv) any political party
or official thereof; (v) any candidate for political office; or (vi) any other
person, individual or entity at the suggestion, request or direction or for the
benefit of any of the above-described persons or entities.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 32 

 

 

  3.40 Incidental Development, Ownership and Use of Rights and Items.

 

a.      Ownership and Use of Rights and Items. AT&T shall be the exclusive owner
of all right, title, and interest in and to all Paid-For Development (defined
below), including, without limitation, all Intellectual Property Rights therein
and thereto. Supplier shall assign or have assigned to AT&T and hereby assigns
to AT&T all Intellectual Property Rights in and to the Paid-For Development.
“Paid-For Development” shall mean any and all Items to the extent produced or
developed by or on behalf of Supplier or its employees, agents, or direct or
indirect contractors or suppliers (and whether completed or in-progress), or
forming part of any deliverable, pursuant to this Agreement (including, without
limitation, under any statement of work, exhibit, order or other document under,
subordinate to, or referencing this Agreement) (collectively “Agreements”) for
the development of which AT&T has been charged monies in one or more of the
Agreements (“Development Fees”). Payment of standard license fees or standard
maintenance and support fees shall not be deemed payment of Development Fees
under this subsection. Paid-For Development shall always exclude all Excluded
Materials, but shall include (without limitation) any modifications, alterations
or updates of any Excluded Materials (“Enhancements”) that otherwise fall within
the definition of Paid-For Development (“Paid-For Enhancements”). AT&T’s
ownership of Paid-For Enhancements shall be subject to Supplier’s underlying
rights and ownership in Supplier’s Excluded Materials.

 

“Items” shall mean any or all inventions, discoveries, ideas (whether patentable
or not), and all works and materials, including but not limited to products,
devices, computer programs, source codes, designs, files, specifications, texts,
drawings, processes, data or other information or documentation in preliminary
or final form, and all Intellectual Property Rights in or to any of the
foregoing.

 

“Excluded Materials” shall mean: i) Supplier’s Pre-Existing Materials; ii)
Supplier’s Independently Developed Materials; and iii) Supplier’s Mere
Reconfigurations.

 

“Supplier’s Pre-Existing Materials” shall mean those Items owned by Supplier to
the extent and in the form that they both existed prior to the date Supplier
began any work under this Agreement and the creation was not dependent on the
use of any AT&T Items. Supplier’s Pre-Existing Materials shall not, however,
include Paid-For Enhancements thereto.

 

“Supplier’s Independently Developed Materials” shall mean those Items that have
been developed by Supplier, or on Supplier’s behalf, both i) where creation was
not dependent on the use of any AT&T Items; and ii) independently of any work
performed under any agreements with AT&T.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 33 

 

 

“Supplier’s Mere Reconfigurations” means those specific reconfigurations of
Supplier’s pre-existing software performed by Supplier, or on Supplier’s behalf,
but only to the extent that such reconfiguration is an alteration to such
software which is strictly required to permit Supplier’s software to function on
AT&T’s or AT&T’s Customer network or service platform. In no event shall
Supplier’s Mere Reconfigurations include enhancements, modifications, or updates
that are not contained in Supplier’s Pre-Existing Materials and that add any
features, functionality, or capabilities.

 

b.      License Grant to Excluded Materials. If and to the extent that Supplier
embeds any Excluded Materials in the Paid-For Development, Supplier hereby
grants and promises to grant and have granted to AT&T and its Affiliates a
royalty-free, nonexclusive, sub-licensable, assignable, transferable,
irrevocable, perpetual, world-wide license in and to the Excluded Materials and
any applicable Intellectual Property Rights of Supplier to use, copy, modify,
distribute, display, perform, import, make, sell, offer to sell, and exploit
(and have others do any of the foregoing on or for AT&T’s or any of its
customers’ behalf or benefit) the Excluded Materials but only as embedded in the
Paid-For Development by Supplier.

 

c.      Further Acts and Obligations. Supplier will take or secure such action
(including, but not limited to, the execution, acknowledgment, delivery and
assistance in preparation of documents or the giving of testimony) as may be
reasonably requested by AT&T to evidence, transfer, perfect, vest or confirm
AT&T’s right, title and interest in any Paid-For Development. Supplier shall, in
all events and without the need of AT&T’s request, secure all Intellectual
Property Rights in any Paid-For Development (and any licenses specified above in
any Excluded Materials) from each employee, agent, subcontractor or sub-supplier
of Supplier who has or will have any rights in the Paid-For Development or
Excluded Materials.

 

d.      Reservation of Rights and Limited License. Notwithstanding any other
provision in this Agreement, AT&T is not transferring or granting to Supplier
any right, title, or interest in or to (or granting to Supplier any license or
other permissions in or to) any or all: a) Items created by or on behalf of AT&T
or directly or indirectly provided to Supplier (in any form, including, without
limitation, verbally) by or on behalf of AT&T or its third party providers
(“AT&T Provided Items”); b) Paid-For Development or c) Intellectual Property
Rights, including, without limitation, any Intellectual Property Rights in or to
any AT&T Provided Items or Paid-For Development. The sole exception to the
foregoing reservation of rights is that AT&T hereby grants Supplier a limited,
nonexclusive, non-transferable license (that shall automatically terminate upon
the termination or expiration of this Agreement), under any rights owned by
AT&T, to use the AT&T Provided Items and Paid-For Development solely as
instructed by AT&T and to the extent necessary for Supplier to perform its
obligations under this Agreement, subject further to the terms and conditions of
this Agreement. In no way expanding the foregoing license, said license in no
manner permits Supplier to (and Supplier hereby promises not to without the
explicit prior written and signed consent of AT&T Intellectual Property, Inc.
(“ATTIPI Consent”)) make use of any AT&T Provided Items, Paid-For Development or
AT&T Intellectual Property Rights either for the benefit of any third party or
other than as instructed in writing by AT&T. (AT&T may be willing, in its sole
discretion, to grant ATTIPI Consent in exchange for appropriate additional
compensation). Paid-For Development and AT&T Provided Items shall constitute
AT&T Information under this Agreement.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 34 

 

 

  3.41 Labor Disputes

 

a.In the event of a labor dispute between AT&T and the union(s) representing
AT&T’s employees, AT&T may exercise its right to modify the Scope of Work under
the Order on immediate notice, including postponing, reducing, or terminating
the services to be provided under the Order and due to be performed after the
commencement of a labor dispute. AT&T acknowledges and agrees that the exercise
of such right may result in a delay in the resumption of Services when requested
by AT&T.

 

b.The rights and obligations of the Parties under this Section are in addition
to, and not a limitation of, their respective rights under the Sections entitled
“Amendments and Waivers” and “Force Majeure.”

 

  3.42 Offshore Work Prohibited

 

None of the Work under this Agreement shall be performed, and no Information
related to this Agreement shall be collected, stored, handled or accessed at any
location outside of the United States. Additionally, Supplier shall not allow
any of the Work under this Agreement to be performed by a Subcontractor unless
AT&T approves such Subcontractor pursuant to Section 3.4, Assignment and
Delegation and the Supplier complies with the requirements of Section 3.38, Work
Done by Others.

 

  3.43 Taxes  

a.Supplier shall invoice AT&T the amount of any federal excise taxes and state
and local sales taxes imposed upon the sale of Material and provision of
Services under this Agreement. All such taxes must be stated as separate items
on a timely invoice listing the taxing jurisdiction imposing the tax.
Installation, labor and other non-taxable charges must be separately stated.
AT&T shall pay all applicable taxes to Supplier that are stated on and at the
time the Material or Services invoice is submitted by Supplier. Supplier shall
remit taxes to the appropriate taxing authorities. Supplier shall honor tax
exemption certificates, and other appropriate documents, which AT&T may submit,
pursuant to relevant tax provisions of the taxing jurisdiction providing the
exemption.    

b.Supplier shall pay any penalty, interest, additional tax, or other charge that
may be levied or assessed as a result of the delay or failure of Supplier, for
any reason, to pay any tax or file any return or information required by law,
rule or regulation or by this Agreement to be paid or filed by Supplier.

 

c.Upon AT&T’s request, the Parties shall consult with respect to the basis and
rates upon which Supplier shall pay any taxes or fees for which AT&T is
obligated to reimburse Supplier under this Agreement. If AT&T determines that in
its opinion any such taxes or fees are not payable, or should be paid on a basis
less than the full price or at rates less than the full tax rate, AT&T shall
notify Supplier in writing of such determinations, Supplier shall make payment
in accordance with such determinations, and AT&T shall be responsible for such
determinations. If collection is sought by the taxing authority for a greater
amount of taxes than that so determined by AT&T, Supplier shall promptly notify
AT&T. If AT&T desires to contest such collection, AT&T shall promptly notify
Supplier. Supplier shall cooperate with AT&T in contesting such determination,
but AT&T shall be responsible and shall reimburse Supplier for any tax,
interest, or penalty in excess of AT&T’s determination.

 

d.If AT&T determines that in its opinion it has reimbursed Supplier for any
taxes in excess of the amount that AT&T is obligated to reimburse Supplier, AT&T
and Supplier shall consult to determine the appropriate method of recovery of
such excess reimbursements. Supplier shall credit any excess reimbursements
against tax reimbursements or other payments due from AT&T if and to the extent
Supplier can make corresponding adjustments to its payments to the relevant tax
authority. At AT&T’s request, Supplier shall timely file any claims for refund
and any other documents required to recover any other excess reimbursements, and
shall promptly remit to AT&T all such refunds and interest received.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 35 

 

 

e.If any taxing authority advises Supplier that it intends to audit Supplier
with respect to any taxes for which AT&T is obligated to reimburse Supplier
under this Agreement, Supplier shall (i) promptly so notify AT&T, (ii) afford
AT&T an opportunity to participate on an equal basis with Supplier in such audit
with respect to such taxes and (iii) keep AT&T fully informed as to the progress
of such audit. Each Party shall bear its own expenses with respect to any such
audit, and the responsibility for any additional tax, interest or penalty
resulting from such audit is to be determined in accordance with the applicable
provisions of this Taxes Section. Supplier’s failure to comply with the
notification requirements of this Taxes Section will relieve AT&T of its
responsibility to reimburse Supplier for taxes only if Supplier’s failure
materially prejudiced AT&T’s ability to contest imposition or assessment of
those taxes.

 

f.In addition to its rights under Subsections c., d., and e. above with respect
to any tax or tax controversy covered by this Taxes Section, AT&T is entitled to
contest, pursuant to applicable law and tariffs, and at its own expense, any tax
previously invoiced that it is ultimately obligated to pay. AT&T is entitled to
the benefit of any refund or recovery of amounts that it has previously paid
resulting from such a contest. Supplier shall cooperate in any such contest, but
AT&T shall pay all costs and expenses incurred in obtaining a refund or credit
for AT&T.

 

g.If either Party is audited by a taxing authority or other governmental entity
in connection with taxes under this Taxes Section, the other Party shall
reasonably cooperate with the Party being audited in order to respond to any
audit inquiries in an appropriate and timely manner, so that the audit and any
resulting controversy may be resolved expeditiously.

 

AT&T and Supplier shall reasonably cooperate with each other with respect to any
tax planning to minimize taxes. The degree of cooperation contemplated by this
section is to enable any resulting tax planning to be implemented and includes,
but is not limited to: (i) Supplier's installing and loading all of the Software
licensed by AT&T, and retaining possession and ownership of all tangible
personal property, (ii) Supplier installing, loading and/or transferring the
Software at a location selected by AT&T, and (iii) Supplier Delivering all of
the Software in electronic form. AT&T shall bear all reasonable external (paid
to third parties), additional expenses incurred by Supplier to comply with the
provisions of this subsection, but AT&T's advance written consent is required
whenever these expenses for any Software item or update are expected to exceed
two thousand dollars ($2,000) or one percent (1%) of the cost of the item or
update, whichever is less. Supplier's cooperation is not an agreement with, or
guarantee of, the taxability or non-taxability of the transaction.

 

4.0 Special Terms

 

4.1Access

 

a.When appropriate, Supplier shall have reasonable access to AT&T’s premises
during normal business hours, and at such other times as may be agreed upon by
the Parties to enable Supplier to perform its obligations under this Agreement.
Supplier shall coordinate such access with AT&T’s designated representative
prior to visiting such premises. Supplier will ensure that only persons employed
by Supplier or subcontracted by Supplier will be allowed to enter AT&T’s
premises. If AT&T requests Supplier or its subcontractor to discontinue
furnishing any person provided by Supplier or its subcontractor from performing
Work on AT&T’s premises, Supplier shall immediately comply with such request.
Such person shall leave AT&T’s premises immediately and Supplier shall not
furnish such person again to perform Work on AT&T’s premises without AT&T’s
written consent. The Parties agree that, where required by governmental
regulations, Supplier will submit satisfactory clearance from the U.S.
Department of Defense and/or other federal, state or local authorities.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 36 

 

 

b.AT&T may require Supplier or its representatives, including employees and
subcontractors, to exhibit identification credentials, which AT&T may issue to
gain access to AT&T’s premises for the performance of Services. If, for any
reason, any Supplier representative is no longer performing such Services,
Supplier shall immediately inform AT&T. Notification shall be followed by the
prompt delivery to AT&T of the identification credentials, if issued by AT&T.
Supplier agrees to comply with AT&T’s corporate policy requiring Supplier or its
representatives, including employees and subcontractors, to exhibit their
company photo identification in addition to the AT&T issued photo identification
when on AT&T’s premises.

 

c.Supplier shall ensure that its representatives, including employees and
subcontractors, while on or off AT&T’s premises, will perform Work which (i)
conform to the Specifications, (ii) protect AT&T’s Material, buildings and
structures, (iii) does not interfere with AT&T’s business operations, and (iv)
perform such Services with care and due regard for the safety, convenience and
protection of AT&T, its employees, and property and in full conformance with the
policies specified in the AT&T Code of Business Conduct, which prohibits the
possession of a weapon or an implement which can be used as a weapon (a copy of
the AT&T Code of Business Conduct is available upon request).

 

d.Supplier shall ensure that all persons furnished by Supplier work harmoniously
with all others when on AT&T’s premises.

 

4.2Background Checks

 

a.Supplier, with respect to the following requirements in this Section
(collectively, “Background Checks”) and subject to any federal, state, or local
laws, rules or regulations which may limit any Supplier action otherwise
required by this section, (i) shall make all reasonable and legally permitted
efforts, including checking the background, verifying the personal information
and conducting a Drug Screen to determine and verify all information necessary
to represent and warrant to AT&T that no Supplier employee, contractor or
subcontractor and no employee or agent of any Supplier contractor or
subcontractor (“Supplier Person”) who Supplier proposes to have perform any
Service that permits physical, virtual or other access to AT&T 's or its
customer's premises, systems, networks, or Information (“Access”) at any time
during the term of the Agreement., (a) has presented a positive Drug Screen, (b)
has been convicted of any felony, or has been convicted of any misdemeanor
involving violence, sexual misconduct, theft or computer crimes, fraud or
financial crimes, drug distribution, or crimes involving unlawful possession or
use of a dangerous weapon (“Conviction”) or (c) is identified on any government
registry as a sex offender; and (ii) shall not permit any such Person presenting
a positive Drug Screen, having a Conviction, or being a registered sex offender
to perform any Service that permits such Access during the term of the
Agreement, subject to any federal, state, or local restrictions on the
consideration of criminal convictions in making employment decisions.

 

b.Supplier shall comply with the obligations of subsections (b) and (c) above
through the use of a third party service which shall perform a review of
applicable records for those counties, states, and federal court districts in
which a proposed Supplier Person has identified as having resided, worked, or
attended school in the previous ten (10) years, unless a shorter period is
required by any federal, state, or local law.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 37 

 

 

c.Supplier acknowledges and agrees that it is Supplier’s sole and exclusive
responsibility to determine whether a Supplier Person with a Conviction should
be denied Access during the term of the Agreement under the terms of this
Agreement and in compliance with all federal, state, and local laws, unless an
exception is granted by AT&T under paragraph e. of this Section.

 

d.Supplier represents and warrants to AT&T that, to the best of its knowledge,
no Supplier Person has (i) falsified any of his or her Identification
Credentials, or (ii) failed to disclose any material information in the hiring
process relevant to the performance of any Service. Supplier shall not permit
any Supplier Person who has falsified such Identification Credentials or failed
to disclose such information to perform any Service that permits Access.

 

e.The following definitions apply:

 

1.“Identification Credentials” includes, with respect to each Supplier Person,
his or her Social Security number, driver’s license, educational credentials,
employment history, home address, and citizenship indicia.

 

2.“Drug Screen” means the testing for the use of illicit drugs (including
opiates, cocaine, cannabinoids, amphetamines, and phencyclidine (PCP)) of any
Supplier Person who (i) has unsupervised (or badged) physical Access to AT&T’s
or its customer’s premises, or (ii) has regular or recurring supervised physical
Access to AT&T’s or its customer’s premises for more than thirty (30) days in
the aggregate annually.

 

f.The failure of Supplier to comply with the requirements of this Section,
and/or if any Person who fails such Background Check or who has falsified
Identification Credentials does perform any Service that permits such Access,
shall each be considered a material breach of this Agreement. Notwithstanding
any of the foregoing, exceptions for individual Supplier Persons may be granted
by AT&T on a case-by-case basis.

 

4.3Customer - Information

 

a.For the purposes of this Section, “Customer Information” includes, but is not
limited to, customer name, address, e-mail address, and/or phone number (listed
or unlisted); personal information concerning a customer, including birth date,
social security number, drivers license, credit card information, bank account,
account number or personal identification numbers; information concerning a
customer’s calling patterns, call details, records of incoming or outgoing
calls, or minutes of use or other use of AT&T’s services; information related to
payments, credit status, and transactions with AT&T; demographic information; or
aggregate customer data – including aggregate data with individual identifying
information deleted; and customer proprietary network information (“CPNI”) (as
that term is defined in Section 222 of the Communications Act of 1934, 47
U.S.C.222, as amended (“Section 222”)), which includes information available to
AT&T by virtue of AT&T’s relationship with its customers as a provider of
telecommunications service and may include: the quantity, technical
configuration, location, type, destination, amount of use of telecommunications
service subscribed to, and information contained on the telephone bills of
AT&T’s customers pertaining to telephone exchange service or telephone toll
service received by a customer of AT&T. Except as provided herein, as between
Supplier and AT&T, title to all Customer Information shall be in AT&T. Except as
otherwise provided herein, no license or rights to any Customer Information are
granted to Supplier hereunder. Except as otherwise set forth in this Section,
Supplier’s use of the Customer Information to provide the Services AT&T requests
in an Order or to fulfill its obligations in this Agreement shall not be
limited.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.



 38 

 

 

b.Supplier acknowledges that Customer Information received may be subject to
certain privacy laws and regulations and requirements, including requirements of
AT&T. Supplier shall consider Customer Information to be private, sensitive and
confidential. Accordingly, with respect to Customer Information, Supplier shall
comply with all applicable privacy laws and regulations and requirements,
including, but not limited to, the CPNI restrictions contained in Section 222.
Accordingly, Supplier shall:

 

1.not use any CPNI to market or otherwise sell products to AT&T’s customers,
except to the extent necessary for the performance of Services for AT&T or as
otherwise approved or authorized by AT&T in this Agreement or in writing;

 

2.make no disclosure of Customer Information to any party other than AT&T,
except to the extent necessary for the performance of Services for AT&T or
except such disclosure required under force of law; provided that Supplier shall
provide AT&T with notice immediately upon receipt of any legal request or demand
by a judicial, regulatory or other authority or third party to disclose or
produce Customer Information; Supplier shall furnish only that portion of the
Customer Information that is legally required to furnish and shall provide
reasonable cooperation to AT&T should AT&T exercise efforts to obtain a
protective order or other confidential treatment with respect to such Customer
Information;

 

3.not incorporate any Customer Information into any database other than in a
database maintained exclusively for the storage of AT&T’s Customer Information;

 

4.not incorporate any data from any of Supplier’s other customers, including
Affiliates of AT&T, into AT&T’s customer database;

 

5.make no use whatsoever of any Customer Information for any purpose except to
comply with the terms of this Agreement;

 

6.make no sale, license or lease of Customer Information to any other party;

 

7.restrict access to Customer Information to only those employees of Supplier
that require access in order to perform Services under this Agreement;

 

8.implement and comply with a data security plan, approved in advance in writing
by AT&T such approval not to be unreasonably withheld, and other procedures as
may be agreed by AT&T and Supplier relative to the security of Customer
Information at all times in performing Services hereunder;

 

9.prohibit and restrict access or use of Customer Information by any of
Supplier’s other customers, Supplier’s Affiliates, or third parties except as
may be agreed otherwise by AT&T;

 

10.promptly return all Customer Information to AT&T upon expiration, Termination
or Cancellation of this Agreement or applicable schedule or Order, unless
expressly agreed or instructed otherwise by AT&T; and

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 39 

 

 

11.immediately notify AT&T upon Supplier’s awareness of (i) any breach of the
above- referenced provisions, (ii) any disclosure (inadvertent or otherwise) of
Customer Information to any third party not expressly permitted herein to
receive or have access to such Customer Information, or (iii) a breach of, or
other security incident involving, Supplier’s systems or network that could
cause or permit access to Customer Information inconsistent with the
above-referenced provisions, and such notice shall include the details of the
breach, disclosure or security incident. Supplier shall fully cooperate with
AT&T in determining, as may be necessary or appropriate, actions that need to be
taken including, but not limited to, the full scope of the breach, disclosure or
security incident, corrective steps to be taken by Supplier, the nature and
content of any customer notifications, law enforcement involvement, or
news/press/media contact etc., and Supplier shall not communicate directly with
any AT&T customer without AT&T’s consent, which such consent shall not be
unreasonably withheld.

 

4.4Electronic Data Interchange (EDI)

 

a.The Parties shall exchange Orders, payments, acknowledgements, invoices,
remittance notices, and other records (“Data”) electronically, in place of
tangible documents, and agree to exchange such Data in accordance with the
Telecommunications Industry Forum EDI Guidelines for use of American National
Standards Institute (ANSI) Accredited Standards Committee X12 transaction sets,
unless they mutually agree to a proprietary format or another standard such as
Extensible Markup Language (XML).

 

b.The following additional conditions apply to any such exchanges:

 

1.Garbled Transmissions: If any Data is received in an unintelligible,
electronically unreadable, or garbled form, the receiving Party shall promptly
notify the originating Party (if identifiable from the received Data) in a
reasonable manner. In the absence of such notice, the originating Party's record
of the contents of such Data shall control.

 

2.Signatures: Each Party will incorporate into each EDI transmission an
electronic identification consisting of symbol(s) or code(s) ("Signature"). Each
Party agrees that any predetermined Signature of such Party included in or
affixed to any EDI transmission shall be sufficient to verify such Party
originated, “signed” and “executed” such transmission. No Party shall disclose
to any unauthorized person the Signatures of the Parties hereto.

 

3.Statute of Frauds: The Parties expressly agree that all Data transmitted
pursuant to this clause shall be deemed to be a "writing" or "in writing" for
purposes of the Uniform Commercial Code (“UCC”). Any such Data containing or
having affixed to it a Signature shall be deemed for all purposes: (i) to have
been "signed" and "executed"; and (ii) to constitute an "original" when printed
from electronic files or records established and maintained in the normal course
of business.

 

4.Method of Exchange: Exchange of Data will be made by direct electronic or
computer systems communication between AT&T and Supplier or by indirect
communications using a third party service provider (“Provider”) or Value Added
Network ("VAN") to translate, forward and/or store such Data. Each Party shall
be responsible for the cost(s) and associated cost(s) of any Provider or VAN
with which it contracts.

 

4.5Entry on AT&T Property

 

a.If the performance of the Services provided hereunder requires Supplier 's
entry upon property owned or controlled by AT&T, Supplier is hereby notified
that AT&T-owned buildings constructed prior to 1981 contain asbestos containing
materials (“ACM”) and/or presumed asbestos containing materials (“PACM”) and may
also contain both natural and artificial conditions and activities involving
risk of harm. AT&T has not inspected such property for the purposes of this
Agreement and has not taken any efforts to discover or make safe dangerous
conditions or activities for the purpose of Supplier’s performance of Services.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 40 

 

 

b.Supplier shall be responsible for inspecting the Services site for unsafe
conditions and taking the necessary safety precautions for protection of
Supplier, its employees, and agents and assuring a safe place for performance of
the Services. As a material condition of this Agreement, Supplier, for itself
and its employees and agents, assumes all risk of dangers associated with the
property, including any potential asbestos exposure, and responsibility for OSHA
notice requirements including:

 

1.contacting the appropriate AT&T Project manager responsible for the property
to determine the presence, location and quantity of ACM/PACM that Supplier's
employees may reasonably be expected to work in or adjacent to;

 

2.informing Supplier’s employees of the presence, location and quantity of
ACM/PACM present in the property that Supplier's employees may reasonably be
expected to work in or adjacent to and the precautions to be taken to ensure
that airborne ACM/PACM is confined to the identified ACM/PACM area; and    

3.informing the appropriate AT&T Project manager and other employers of
employees at the property, of the presence, location and quantity of any newly
discovered ACM/PACM identified by Supplier within twenty-four (24) hours of
discovery.

 

c.Should Services require the drilling of vinyl asbestos containing floor tile,
Supplier agrees that its employees and subcontractors performing such drilling
shall use AT&T’s HD2 Procedure for Drilling Holes Through Vinyl Asbestos Floor
Tile (“AT&T’s Procedure”) which has a Negative Exposure Assessment when drilling
through such tile and that only employees and subcontractors who have received
the training required to perform AT&T’s Procedure will perform such drilling.

 

d.Supplier hereby releases AT&T from any and all claims or causes of action in
connection with the responsibilities hereby assumed by Supplier, and agrees to
indemnify, hold harmless and defend, AT&T, its Affiliates and their agents and
employees against any Loss arising therefrom in accordance with the Section
entitled “Indemnity.”

 

e.If in Supplier's judgment, the Services, other than Services requiring the
drilling of asbestos containing floor tile, should not proceed due to the
presence of ACM/PACM, and/or any other unsafe condition, the correction of which
may require changes or alterations in AT&T's operations or property, Supplier
shall notify the AT&T Project manager immediately, and shall suspend the
Services until Supplier and AT&T agree on the corrections or alterations
necessary for the safe performance of the Services.

 

4.6Independent Contractor

 

Supplier hereby represents and warrants to AT&T that:

 

a.Supplier is engaged in an independent business and will perform all
obligations under this Agreement as an independent contractor and not as the
agent or employee of AT&T;

 

b.Supplier’s personnel performing Services shall be considered solely the
employees of Supplier and not employees or agents of AT&T;

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 41 

 

 

c.Supplier has and retains the right to exercise full control of and supervision
over the performance of the Services and full control over the employment,
direction, assignment, compensation, and discharge of all personnel performing
the Services;

 

d.Supplier is solely responsible for all matters relating to compensation and
benefits for all of Supplier’s personnel who perform Services. This
responsibility includes (i) timely payment of compensation and benefits,
including, but not limited to, overtime, medical, dental, and any other benefit,
and (ii) all matters relating to compliance with all employer obligations to
withhold employee taxes, pay employee and employer taxes, and file payroll tax
returns and information returns under local, state and federal income tax laws,
unemployment compensation insurance and state disability insurance tax laws,
social security and Medicare tax laws, and all other payroll tax laws or similar
laws with respect to all Supplier personnel providing Services;

 

e.Supplier shall indemnify, hold harmless and defend AT&T from all Losses
related to Supplier’s failure to comply with the immediately preceding paragraph
in accordance with the Section entitled “Indemnity.”

 

4.7Reimbursable Expenses

 

AT&T is not responsible for any travel, meal or other business related expense
incurred by Supplier whether or not incurred in its performance of its
obligations under this Agreement, unless reimbursement of expenses is expressly
authorized in this Agreement or an Order pursuant to this Agreement. If
reimbursement of expenses is so authorized, in order to be reimbursable, each
and every such expense must comply with the requirements of AT&T’s Vendor
Expense Policy attached hereto and incorporated herein as Appendix Z. Supplier
must provide in a timely manner receipts and other documentation as required by
the Vendor Expense Policy and such additional documentation or information
requested by AT&T to substantiate expenses submitted by Supplier for
reimbursement.

 

4.8Technical Support

 

Supplier will provide, at no additional cost to AT&T, full and complete
technical assistance to qualified AT&T personnel for the Material and Services
provisioned under this Agreement, including ongoing technical support and field
Service and assistance, provision of technical bulletins and updated user
manuals, and telephone assistance to assist with installation, operation,
maintenance and problem resolution. The availability or performance of this
technical support will not be construed as altering or affecting Supplier's
obligations as set forth in the Warranty Section or as provided elsewhere in
this Agreement. Field Service and technical support, including emergency support
(service affecting), will be provided on site twenty-four (24) hours a day.
Supplier will provide to AT&T, and keep current, an escalation document that
includes names, titles and telephone numbers, including after- hours telephone
numbers, of Supplier personnel responsible for providing technical support to
AT&T. Supplier will maintain a streamlined escalation process to speed
resolution of reported problems.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 42 

 

 



  4.9 Payment Card Industry (PCI)



 

Payment Card Industry Data Security Standards (PCI-DSS) and Credit Cardholder
Information

 

The Payment Card Industry (PCI) Data Security Standards are network security and
business practice guidelines developed for Visa, MasterCard, American Express
and Discover Card. They were developed to establish a minimum security standard
with regards to the protection of cardholder’s account and transaction
information. The PCI Security Standards Council, LLC (a non-AT&T entity) owns,
develops, maintains and distributes the PCI Data Security Standard (DSS). If
Supplier (or its affiliates and/or Subcontractors, if any, ) processes,
transmits, or stores credit cardholder data and/or related transaction status or
identity information through, for, or on behalf of AT&T (including, without
limitation, for itself, or in connection with AT&T’s joint or co-branded
relationships and/or its, or their customers, as the case may be), Supplier
represents and warrants that it and its affiliates and/or Subcontractors, if
any, that process, transmits, and/or stores credit cardholder data and/or
related transaction status or identity information through, for, or on behalf of
AT&T (including, without limitation, for itself, or in connection with AT&T’s
joint or co-branded relationships and/or its, or their customers, as the case
may be) is/are, and shall remain PCI DSS compliant/certified, current, and in
good standing, at no cost to AT&T, for the longer of the term of this Agreement
or any of Supplier’s applicable obligation periods under this Agreement, in
accordance with the requirements of the PCI DSS. Notwithstanding anything to the
contrary contained within this Agreement, Supplier acknowledges that credit
cardholder information shall be deemed, and shall be treated as Information
under this Agreement irrespective of whether or not such Information is
conspicuously marked as confidential or proprietary and Supplier’s obligation to
treat credit cardholder related Information as confidential shall survive the
termination or expiration of this Agreement. Supplier shall indemnify and hold
AT&T harmless from and against any proved or alleged claims, demands or suits,
or any losses, damages, liabilities, fines, penalties and expenses (including
reasonable attorney’s fees) that arise out of, relate to or result from
Supplier’s (its affiliates, and/or Subcontractor(s), if any, acting through or
on behalf of Supplier) failure to comply with its obligations under this clause.
Except as may be provided elsewhere in this Agreement, nothing contained within
this clause shall be construed to mean, nor means that Supplier is authorized to
delegate, assign or subcontract any portion of its obligations under this clause
to any third party. When applicable and annually thereafter while applicable,
and/or upon AT&T’s request, Supplier shall email to AT&T a current copy of
Supplier’s executed Attestation of Compliance (AOC).

 

At g18906.att.com Additionally, in addition to and not in limitation of its
general obligations under the Agreement, Supplier shall comply will federal,
state and local laws, rules and regulations relating to the processing of credit
card information, the privacy of credit card and personal information, and the
collection and remittal of credit card related payments.

 

  4.10 AT&T Data and AT&T Derived Data (Big Data)

 

Definitions. For purposes of this Section:

 

1.         “AT&T Data” means any data or information (i) of AT&T or its
customers, that is disclosed or provided to Supplier by, or otherwise obtained
by Supplier from, AT&T or any of its customers, including Customer Information
and customer proprietary network information (as that term is defined in Section
222 of the Communications Act of 1934, as amended, 47 U.S.C. §222), as well as
data and information with respect to the businesses, customers, operations,
networks, systems, facilities, products, rates, regulatory compliance,
competitors, consumer markets, assets, expenditures, mergers, acquisitions,
divestitures, billings, collections, revenues and finances of AT&T; and (ii) not
supplied by AT&T or any of its customers but created, generated, collected or
harvested by Supplier either (a) in furtherance of this Agreement or an Order
hereunder or (b) as a result of Supplier’s having access to AT&T infrastructure,
systems, data, hardware, software or processes (for example, through data
processing input and output, service level measurements, or ascertainment of
network and system information).

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 43 

 

 

2.         “AT&T Derived Data” means any data or information that is a result of
any modification, adaption, revision, translation, abridgement, condensation,
compilation, evaluation, expansion or other recasting or processing of the AT&T
Data, for example, as a result of Supplier’s observation, analysis, or
visualization of AT&T Data arising out of the performance of Supplier’s
obligations hereunder.

 

  b. Ownership of AT&T Data and AT&T Derived Data.

 

1.         AT&T Data is the property of AT&T. To the extent needed to perfect
AT&T’s ownership in AT&T Data, Supplier hereby assigns all right, title and
interest in AT&T Data to AT&T. No transfer of title in AT&T Data to Supplier is
implied or shall occur under this Agreement. AT&T Data shall not be (a) utilized
by Supplier for any purpose other than as required to fulfill its obligations
under this Agreement, (b) sold, assigned, leased, commercially exploited or
otherwise provided to or accessed by third parties, whether by or on behalf of
Supplier, (c) withheld from AT&T by Supplier, or (d) used by Supplier to assert
any lien or other right against or to it. Supplier shall promptly notify AT&T if
Supplier believes that any use of AT&T Data by Supplier contemplated under this
Agreement or to be undertaken as part of the performance of this Agreement is
inconsistent with the preceding sentence.

 

2.         AT&T shall own all right, title and interest in and to the AT&T
Derived Data. To the extent needed to perfect AT&T’s ownership in AT&T Derived
Data, Supplier hereby assigns all right, title and interest in AT&T Derived Data
to AT&T. AT&T grants to Supplier a license to access, use, and copy the AT&T
Derived Data, with no right to grant sublicenses, solely for the performance of
Supplier’s obligations during the Term of this Agreement and solely in
compliance with AT&T’s privacy policies, including obligations relating to
Customer Information. For the avoidance of doubt, Supplier shall not create or
develop AT&T Derived Data after the expiration or of this Agreement.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 44 

 

 

3.         Supplier shall promptly deliver AT&T Data and AT&T Derived Data to
AT&T at no cost to AT&T, in the format of which the data resides, on industry
standard media and in a commercially reasonable timing (i) at AT&T’s request,
(ii) at the expiration or termination of this Agreement and the completion of
any requested termination assistance services or (iii) with respect to
particular AT&T Data or AT&T Derived Data, at such earlier date that such data
is no longer required by Supplier to perform the Services. Thereafter, Supplier
shall return or destroy, as directed by AT&T, any requested portion of the AT&T
Data and AT&T Derived Data in Supplier’s possession or under Supplier’s control
within fifteen (15) business days and deliver to AT&T written certification of
such return or destruction signed by an officer of Supplier, provided that with
respect to archival or back-up copies that reside on the Suppliers’ systems
shall be deemed to have complied with its obligations under this clause (3) if
it makes reasonable efforts to expunge from such systems, or to permanently
render irretrievable, such copies, or retains such archival back-up copies to
comply with the requirements of this agreement, or for retains such archival
back-up copies for legal purposes which shall be permissible until such
applicable statutes of limitations have expired.

 

4.         The provisions of this Section shall apply to all AT&T Data and AT&T
Derived Data, regardless of whether such data was first disclosed or otherwise
provided to, or created, developed, modified, recast or processed by, Supplier
before, on or after the Effective Date of this Agreement. Supplier shall secure
AT&T Data and AT&T Derived Data pursuant to the provisions applicable to AT&T
Information under the Appendix “O” titled “AT&T Supplier Information Security
Requirements (SISR).” Supplier’s obligation to return AT&T Data and AT&T Derived
Data upon AT&T’s request shall not apply to such data which, at the time of
AT&T’s request for return, is no longer retained by or on behalf of Supplier.

 

  4.11 Supplier Assessment

 

a.In the event AT&T conducts an assessment of Supplier’s Materials and Services
provided pursuant to this Agreement (including, capacity to provision quantities
of Materials and Services ordered, IT Integration, architecture and design of
the Materials and Services, security, operations, and customer support for the
Materials and Services), Supplier shall promptly cooperate with such assessment,
including (i) providing AT&T with complete and accurate information; and (ii)
attending any live AT&T assessment meetings.

 

b.Within thirty (30) days of receiving notice of any deficiencies found during
the assessment, Supplier shall (i) develop a corrective action plan for any
material deficiencies (the “Plan”); (ii) include any reasonable recommendations
made by AT&T in the Plan and (iii) review the Plan with AT&T.

 

c.Once the Plan is finalized, Supplier shall (i) promptly commence
implementation; (ii) report biweekly to AT&T on the status on its progress on
implementing the Plan and (iii) report monthly to its senior executives on the
status of the progress in implementing the Plan.

 

d.Supplier shall fulfill its obligations in connection with this Section at no
cost to AT&T.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.



 45 

 

 

  4.12 Citizenship and Sustainability

 

Supplier shall conduct business with an abiding respect for corporate
citizenship, sustainability, and human rights (“Citizenship and
Sustainability”). As such, to the extent Supplier has an existing Citizenship
and Sustainability program, such program shall be no less stringent than AT&T’s
Principles of Conduct for Suppliers available at:
http://www.attsuppliers.com/misc/SupplierSustainabilityPrinciples.pdf and the
AT&T Human Rights in Communication Policy available at:
http://www.att.com/Common/about_us/downloads/Human_Rights_Communications_Policy.pdf
(as amended from time-to-time) (“AT&T Citizenship and Sustainability Policies”).
In the event that Supplier does not have a Citizenship and Sustainability
program, or such program does not address all areas addressed in the AT&T
Citizenship and Sustainability Policies, Supplier shall conduct its business
operations in a manner consistent with the AT&T Citizenship and Sustainability
Policies.

 

Upon AT&T’s request, Supplier shall provide to AT&T such information, reports,
or survey responses as reasonably necessary to periodically monitor Supplier’s
business operations in the context of Citizenship and Sustainability. Supplier
shall respond to such requests within timelines as reasonably set forth by AT&T.

 

  4.13 Supplier`s Materials Warranty

 

  a. For purposes of AT&T’s distribution of Supplier’s licensed Material,
Supplier agrees to provide AT&T and Customers with the same warranties provided
to AT&T.

 

b.The licensed Materials Warranty, and the obligations related to such licensed
Material of all such Supplier’s Material shall flow directly from Supplier to
AT&T’s customer. AT&T will have no obligations with respect to the licensing of
Software or to the warranting of any Materials or Services, other than as may be
expressly set forth in this Section. However, AT&T and not Supplier shall
invoice Customer for any payments that may become due from customer, and AT&T
and not Supplier shall collect and receive payments from AT&T’s customer on
account of any such invoice.    

c.Except as ATT’s customer may otherwise agree through its acceptance of the
terms of Supplier’s Material (including without limitation acceptance thereof by
a Government Customer through sub-section e), Supplier’s warranty and all other
rights of ATT hereunder, including but not limited to, those under the Sections
entitled “Infringement,” “Indemnity,” and “Warranty,” shall hereby be deemed to
also be given for the benefit of ATT’s customers, and ATT may disclose the
provisions of such Sections to its customers. Supplier further agrees to assume
sole and complete responsibility, as between ATT and Supplier, for resolving any
claim brought by any customer against ATT which is attributable to Supplier’s
failure to promptly Deliver Material or provide Service strictly in conformance
with Specifications; breach of warranty; design defect; negligence; products
liability; patent, trademark, copyright or other infringement; or any other
claim attributable to the Material or Services, or the acts or omission of
Supplier in furnishing the Material or Services hereunder (collectively
“Claims”).    

d.Supplier shall indemnify, hold harmless, and defend ATT and other indemnified
parties harmless from and against Loss in connection with, arising out of, or
resulting from any Claim, as provided in the Sections entitled “Indemnity” and
“Infringement”.    

e.ATT agrees to promptly notify Supplier of any Claim and cooperate with
Supplier, upon request and at Supplier’s expense, as provided in the Section
entitled “Indemnity”.    

f.Supplier acknowledges and agrees that certain of AT&T’s Customers that are
State, Federal, local and municipal agencies, departments, political
subdivisions and related entities purchasing pursuant to government contracts
(“Government Customers”) require certain different treatment with respect to the
issues dealt with in this Section. Supplier hereby agrees that the terms and
conditions in this sub-section (f) apply to such Government Customers, and that
all of this Section continues to apply to such Government Customers except as
expressly modified by this sub-section f.

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.



 46 

 

 

5.0 AT&T Supplier Information Security Requirements (SISR)

 

Supplier agrees to comply with the AT&T Supplier Information Security
Requirements (SISR) set forth in Appendix O attached hereto and incorporated by
reference herein. Supplier agrees to cooperate fully with AT&T, including
completing checklists or similar documentation, to ensure that Software and/or
computer systems Supplier develops, designs, supports and/or uses under this
Agreement comply with the standards and requirements set forth in the SISR.
Supplier agrees to indemnify, defend at its expense, and hold AT&T, its
Affiliates and its and their agents, employees and customers harmless against
any Loss arising from or in connection with, or resulting from, any breach of
the terms set forth in the SISR, in accordance with the Section herein entitled
“Indemnity.” 

 

6.0     Execution of Agreements

 

6.1Transmission of Original Signatures and Executing Multiple Counterparts



 

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the parties to the
same extent as that of an original signature. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, which
may be in duplicate counterparts, each of which will be deemed to be an original
instrument.

 



SITO MOBILE SOLUTIONS, INC

AT&T Services, Inc.

          By: /s/ Kurt Streams   By: /s/ Laurie Szczepanek          
Printed Name: Kurt Streams Printed Name: Senior Contract Manager       Title:
CFO   Title: Senior Contract Manager           Date: 1/4/2016   Date: 1/4/2016

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and

third party representatives, and Supplier except under written agreement by the
contracting Parties.

 

47

 